Exhibit 10.1

 

REDACTED VERSION

 

SECURITIES PURCHASE AGREEMENT

 

LAURUS MASTER FUND, LTD.

 

and

 

APOGEE TECHNOLOGY, INC.

 

 

Dated: August 9, 2005

 

 

Portions of this Exhibit have been redacted, as indicated by ******** these
portions have been provided to the Securities and Exchange Commission pursuant
to a request for confidential treatment.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

1.

Agreement to Sell and Purchase

 

 

 

 

2.

Fees and Warrant

 

 

 

 

3.

Closing, Delivery and Payment

 

 

3.1

Closing

 

 

3.2

Delivery

 

 

 

 

4.

Representations and Warranties of the Company

 

 

4.1

Organization, Good Standing and Qualification

 

 

4.2

Subsidiaries

 

 

4.3

Capitalization; Voting Rights

 

 

4.4

Authorization; Binding Obligations

 

 

4.5

Liabilities

 

 

4.6

Agreements; Action

 

 

4.7

Obligations to Related Parties

 

 

4.8

Changes

 

 

4.9

Title to Properties and Assets; Liens, Etc

 

 

4.10

Intellectual Property

 

 

4.11

Compliance with Other Instruments

 

 

4.12

Litigation

 

 

4.13

Tax Returns and Payments

 

 

4.14

Employees

 

 

4.15

Registration Rights and Voting Rights

 

 

4.16

Compliance with Laws; Permits

 

 

4.17

Environmental and Safety Laws

 

 

4.18

Valid Offering

 

 

4.19

Full Disclosure

 

 

4.20

Insurance

 

 

4.21

Selected SEC Reports

 

 

4.22

Listing

 

 

4.23

No Integrated Offering

 

 

4.24

Stop Transfer

 

 

4.25

Dilution

 

 

4.26

Patriot Act

 

 

4.27

ERISA

 

 

 

 

5.

Representations and Warranties of the Purchaser

 

 

5.1

No Shorting

 

 

5.2

Requisite Power and Authority

 

 

5.3

Investment Representations

 

 

5.4

The Purchaser Bears Economic Risk

 

 

5.5

Acquisition for Own Account

 

 

5.6

The Purchaser Can Protect Its Interest

 

 

i

--------------------------------------------------------------------------------


 

 

5.7

Accredited Investor

 

 

5.8

Legends

 

 

 

 

6.

Covenants of the Company

 

 

6.1

Stop-Orders

 

 

6.2

Listing

 

 

6.3

Market Regulations

 

 

6.4

Reporting Requirements

 

 

6.5

Use of Funds

 

 

6.6

Access to Facilities

 

 

6.7

Taxes

 

 

6.8

Insurance

 

 

6.9

Intellectual Property

 

 

6.10

Properties

 

 

6.11

Confidentiality

 

 

6.12

Required Approvals

 

 

6.13

Reissuance of Securities

 

 

6.14

Opinion

 

 

6.15

Margin Stock

 

 

6.16

Authorization and Reservation of Shares

 

 

6.17

****************************

 

 

 

 

7.

Covenants of the Purchaser

 

 

7.1

Confidentiality

 

 

7.2

Non-Public Information

 

 

7.3

Limitation on Acquisition of Common Stock of the Company

 

 

 

 

8.

Covenants of the Company and the Purchaser Regarding Indemnification

 

 

8.1

Company Indemnification

 

 

8.2

Purchaser’s Indemnification

 

 

 

 

9.

Conversion of Convertible Note

 

 

9.1

Mechanics of Conversion

 

 

 

 

10.

Registration Rights

 

 

10.1

Registration Rights Granted

 

 

10.2

Offering Restrictions

 

 

 

 

11.

Miscellaneous

 

 

11.1

Governing Law, Jurisdiction and Waiver of Jury Trial

 

 

11.2

Severability

 

 

11.3

Survival

 

 

11.4

Successors

 

 

11.5

Entire Agreement; Maximum Interest

 

 

11.6

Amendment and Waiver

 

 

11.7

Delays or Omissions

 

 

11.8

Notices

 

 

ii

--------------------------------------------------------------------------------


 

 

11.9

Attorneys’ Fees

 

 

11.10

Titles and Subtitles

 

 

11.11

Facsimile Signatures; Counterparts

 

 

11.12

Broker’s Fees

 

 

11.13

Construction

 

 

iii

--------------------------------------------------------------------------------


 

LIST OF EXHIBITS

 

Form of Convertible Term Note
[a05-14891_1ex10d1.htm#FormofConvertibleNote_023044]

 

Exhibit A [a05-14891_1ex10d1.htm#FormofConvertibleNote_023044]

Form of Warrant [a05-14891_1ex10d1.htm#FormofWarrant_023048]

 

Exhibit B [a05-14891_1ex10d1.htm#FormofWarrant_023048]

Form of Opinion [a05-14891_1ex10d1.htm#FormofOpinion_023050]

 

Exhibit C [a05-14891_1ex10d1.htm#FormofOpinion_023050]

Form of Escrow Agreement [a05-14891_1ex10d1.htm#FormofEscrowAgreement_023054]

 

Exhibit D [a05-14891_1ex10d1.htm#FormofEscrowAgreement_023054]

 

iv

--------------------------------------------------------------------------------


 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of August 9, 2005, by and between APOGEE TECHNOLOGY, INC., a Delaware
corporation (the “Company”), and LAURUS MASTER FUND, LTD., a Cayman Islands
company (the “Purchaser”).

 

RECITALS

 

WHEREAS, the Company has authorized the sale to the Purchaser of a Secured
Convertible Term Note in the aggregate principal amount of Two Million Dollars
($2,000,000) in the form of Exhibit A hereto (as amended, modified and/or
supplemented from time to time, the “Note”), which Note is convertible into
shares of the Company’s common stock, $0.01 par value per share (the “Common
Stock”), in accordance with the terms and conditions set forth in the Note, at
an initial fixed conversion price of $1.05 per share of Common Stock (“Fixed
Conversion Price”);

 

WHEREAS, the Company wishes to issue to the Purchaser a warrant in the form of
Exhibit B hereto (as amended, modified and/or supplemented from time to time,
the “Warrant”) in connection with the Purchaser’s purchase of the Note;

 

WHEREAS, the Purchaser desires to purchase the Note and the Warrant on the terms
and conditions set forth herein; and

 

WHEREAS, the Company desires to issue and sell the Note and Warrant to the
Purchaser on the terms and conditions set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

 


1.             AGREEMENT TO SELL AND PURCHASE.  PURSUANT TO THE TERMS AND
CONDITIONS SET FORTH IN THIS AGREEMENT, ON THE CLOSING DATE (AS DEFINED IN
SECTION 3), THE COMPANY SHALL SELL TO THE PURCHASER, AND THE PURCHASER SHALL
PURCHASE FROM THE COMPANY, THE NOTE.  THE SALE OF THE NOTE ON THE CLOSING DATE
SHALL BE KNOWN AS THE “OFFERING.”  THE NOTE WILL MATURE ON THE MATURITY DATE (AS
DEFINED IN THE NOTE).  COLLECTIVELY, THE NOTE AND WARRANT AND COMMON STOCK
ISSUABLE UPON CONVERSION OF THE NOTE AND UPON EXERCISE OF THE WARRANT ARE
REFERRED TO AS THE “SECURITIES.”


 


2.             FEES AND WARRANT.  ON THE CLOSING DATE:


 


(A)           THE COMPANY WILL ISSUE AND DELIVER TO THE PURCHASER THE WARRANT IN
CONNECTION WITH THE OFFERING, PURSUANT TO SECTION 1 HEREOF.  ALL THE
REPRESENTATIONS,

 

--------------------------------------------------------------------------------


 


COVENANTS, WARRANTIES, UNDERTAKINGS, AND INDEMNIFICATION, AND OTHER RIGHTS MADE
OR GRANTED TO OR FOR THE BENEFIT OF THE PURCHASER BY THE COMPANY ARE HEREBY ALSO
MADE AND GRANTED FOR THE BENEFIT OF THE HOLDER OF THE WARRANT AND SHARES OF THE
COMPANY’S COMMON STOCK ISSUABLE UPON EXERCISE OF THE WARRANT (THE “WARRANT
SHARES”).


 


(B)           SUBJECT TO THE TERMS OF SECTION 2(D) BELOW, THE COMPANY SHALL PAY
TO LAURUS CAPITAL MANAGEMENT, LLC, THE MANAGER OF THE PURCHASER, A CLOSING
PAYMENT IN AN AMOUNT EQUAL TO THREE AND NINE-TENTHS PERCENT (3.90%) OF THE
AGGREGATE PRINCIPAL AMOUNT OF THE NOTE, WHICH EQUALS $78,000.  THE FOREGOING FEE
IS REFERRED TO HEREIN AS THE “CLOSING PAYMENT.”


 


(C)           THE COMPANY SHALL REIMBURSE THE PURCHASER FOR ITS REASONABLE
EXPENSES (INCLUDING LEGAL FEES AND EXPENSES) INCURRED IN CONNECTION WITH THE
PREPARATION AND NEGOTIATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS (AS
HEREINAFTER DEFINED), AND EXPENSES INCURRED IN CONNECTION WITH THE PURCHASER’S
DUE DILIGENCE REVIEW OF THE COMPANY AND ITS SUBSIDIARIES (AS DEFINED IN
SECTION 4.2) AND ALL RELATED MATTERS.  AMOUNTS REQUIRED TO BE PAID UNDER THIS
SECTION 2(C) WILL BE PAID ON THE CLOSING DATE AND SHALL BE $44,500 FOR SUCH
EXPENSES REFERRED TO IN THIS SECTION 2(C).


 


(D)           THE CLOSING PAYMENT AND THE EXPENSES REFERRED TO IN THE PRECEDING
CLAUSE (C) (NET OF THE $15,000 DEPOSIT PREVIOUSLY PAID BY THE COMPANY, FOR A NET
TOTAL OF $29,500) SHALL BE PAID AT CLOSING OUT OF FUNDS HELD PURSUANT TO THE
ESCROW AGREEMENT (AS DEFINED BELOW) AND A DISBURSEMENT LETTER (THE “DISBURSEMENT
LETTER”).


 


3.             CLOSING, DELIVERY AND PAYMENT.


 


3.1           CLOSING.  SUBJECT TO THE TERMS AND CONDITIONS HEREIN, THE CLOSING
OF THE TRANSACTIONS CONTEMPLATED HEREBY (THE “CLOSING”), SHALL TAKE PLACE ON THE
DATE HEREOF, AT SUCH TIME OR PLACE AS THE COMPANY AND THE PURCHASER MAY MUTUALLY
AGREE (SUCH DATE IS HEREINAFTER REFERRED TO AS THE “CLOSING DATE”).


 


3.2           DELIVERY.  PURSUANT TO THE ESCROW AGREEMENT, AT THE CLOSING ON THE
CLOSING DATE, THE COMPANY WILL DELIVER TO THE PURCHASER, AMONG OTHER THINGS, THE
NOTE AND THE WARRANT AND THE PURCHASER WILL DELIVER TO THE COMPANY, AMONG OTHER
THINGS, THE AMOUNTS SET FORTH IN THE DISBURSEMENT LETTER  BY CERTIFIED FUNDS OR
WIRE TRANSFER.


 


4.             REPRESENTATIONS AND WARRANTIES OF THE COMPANY.  THE COMPANY
HEREBY REPRESENTS AND WARRANTS TO THE PURCHASER AS FOLLOWS


 


4.1           ORGANIZATION, GOOD STANDING AND QUALIFICATION.  EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES IS A CORPORATION, PARTNERSHIP OR LIMITED
LIABILITY COMPANY, AS THE CASE MAY BE, DULY ORGANIZED, VALIDLY EXISTING AND IN
GOOD STANDING UNDER THE LAWS OF ITS JURISDICTION OF ORGANIZATION.  EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAS THE CORPORATE, LIMITED LIABILITY
COMPANY OR PARTNERSHIP, AS THE CASE MAY BE, POWER AND AUTHORITY TO OWN AND
OPERATE ITS PROPERTIES AND ASSETS AND, INSOFAR AS IT IS OR SHALL BE A PARTY
THERETO, TO (1) EXECUTE AND DELIVER (I) THIS AGREEMENT, (II) THE NOTE AND THE
WARRANT TO BE ISSUED IN CONNECTION WITH THIS AGREEMENT,

 

2

--------------------------------------------------------------------------------


 

(iii) the Master Security Agreement dated as of the date hereof between the
Company, certain Subsidiaries of the Company and the Purchaser (as amended,
modified and/or supplemented from time to time, the “Master Security
Agreement”), (iv) the Registration Rights Agreement relating to the Securities
dated as of the date hereof between the Company and the Purchaser (as amended,
modified and/or supplemented from time to time, the “Registration Rights
Agreement”), (v) the Funds Escrow Agreement dated as of the date hereof among
the Company, the Purchaser and the escrow agent referred to therein,
substantially in the form of Exhibit D hereto (as amended, modified and/or
supplemented from time to time, the “Escrow Agreement”) and (vi) all other
documents, instruments and agreements entered into in connection with the
transactions contemplated hereby and thereby (the preceding clauses (ii) through
(vi), collectively, the “Related Agreements”); (2) issue and sell the Note and
the shares of Common Stock issuable upon conversion of the Note (the “Note
Shares”); (3) issue and sell the Warrant and the Warrant Shares; and (4) carry
out the provisions of this Agreement and the Related Agreements and to carry on
its business as presently conducted.  Each of the Company and each of its
Subsidiaries is duly qualified and is authorized to do business and is in good
standing as a foreign corporation, partnership or limited liability company, as
the case may be, in all jurisdictions in which the nature or location of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so has not, or could not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and its Subsidiaries, taken individually and as a whole (a “Material
Adverse Effect”).


 


4.2           SUBSIDIARIES.  EACH DIRECT AND INDIRECT SUBSIDIARY OF THE COMPANY,
THE DIRECT OWNER OF SUCH SUBSIDIARY AND ITS PERCENTAGE OWNERSHIP THEREOF, IS SET
FORTH ON SCHEDULE 4.2, DUBLA, INC., A DELAWARE CORPORATION AND A SUBSIDIARY OF
THE COMPANY, DOES NOT OWN ANY ASSETS (OTHER THAN IMMATERIAL ASSETS) OR HAVE ANY
SIGNIFICANT OPERATIONS. FOR THE PURPOSE OF THIS AGREEMENT, A “SUBSIDIARY” OF ANY
PERSON OR ENTITY MEANS (I) A CORPORATION OR OTHER ENTITY WHOSE SHARES OF STOCK
OR OTHER OWNERSHIP INTERESTS HAVING ORDINARY VOTING POWER (OTHER THAN STOCK OR
OTHER OWNERSHIP INTERESTS HAVING SUCH POWER ONLY BY REASON OF THE HAPPENING OF A
CONTINGENCY) TO ELECT A MAJORITY OF THE DIRECTORS OF SUCH CORPORATION, OR OTHER
PERSONS OR ENTITIES PERFORMING SIMILAR FUNCTIONS FOR SUCH PERSON OR ENTITY, ARE
OWNED, DIRECTLY OR INDIRECTLY, BY SUCH PERSON OR ENTITY OR (II) A CORPORATION OR
OTHER ENTITY IN WHICH SUCH PERSON OR ENTITY OWNS, DIRECTLY OR INDIRECTLY, MORE
THAN 50% OF THE EQUITY INTERESTS AT SUCH TIME.


 


4.3           CAPITALIZATION; VOTING RIGHTS.


 


(A)           THE AUTHORIZED CAPITAL STOCK OF THE COMPANY, AS OF THE DATE HEREOF
CONSISTS OF 20,010,000 SHARES, OF WHICH 20,000,000 ARE SHARES OF COMMON STOCK,
PAR VALUE $0.01 PER SHARE, AS OF APRIL 15, 2005, THE COMPANY HAD 11,838,332
SHARES OF COMMON STOCK OUTSTANDING, AND 10,000 ARE SHARES OF PREFERRED STOCK,
PAR VALUE $100.00 PER SHARE OF WHICH NO SHARES OF PREFERRED STOCK ARE ISSUED AND
OUTSTANDING.  THE AUTHORIZED, ISSUED AND OUTSTANDING CAPITAL STOCK OF EACH
SUBSIDIARY OF THE COMPANY IS SET FORTH ON SCHEDULE 4.3.

 

3

--------------------------------------------------------------------------------


 


(B)           EXCEPT AS DISCLOSED ON SCHEDULE 4.3, OR IN THE SEC REPORTS (AS
DEFINED BELOW), OTHER THAN:  (I) THE SHARES RESERVED FOR ISSUANCE UNDER THE
COMPANY’S STOCK OPTION PLANS; AND (II) SHARES WHICH MAY BE GRANTED PURSUANT TO
THIS AGREEMENT AND THE RELATED AGREEMENTS, THERE ARE NO OUTSTANDING OPTIONS,
WARRANTS, RIGHTS (INCLUDING CONVERSION OR PREEMPTIVE RIGHTS AND RIGHTS OF FIRST
REFUSAL), PROXY OR STOCKHOLDER AGREEMENTS, OR ARRANGEMENTS OR AGREEMENTS OF ANY
KIND FOR THE PURCHASE OR ACQUISITION FROM THE COMPANY OF ANY OF ITS SECURITIES. 
EXCEPT AS DISCLOSED ON SCHEDULE 4.3, OR IN THE SEC REPORTS, NEITHER THE OFFER,
ISSUANCE OR SALE OF ANY OF THE NOTE OR THE WARRANT, OR THE ISSUANCE OF ANY OF
THE NOTE SHARES OR WARRANT SHARES, NOR THE CONSUMMATION OF ANY TRANSACTION
CONTEMPLATED HEREBY WILL RESULT IN A CHANGE IN THE PRICE OR NUMBER OF ANY
SECURITIES OF THE COMPANY OUTSTANDING, UNDER ANTI-DILUTION OR OTHER SIMILAR
PROVISIONS CONTAINED IN OR AFFECTING ANY SUCH SECURITIES.


 


(C)           ALL ISSUED AND OUTSTANDING SHARES OF THE COMPANY’S COMMON STOCK: 
(I) HAVE BEEN DULY AUTHORIZED AND VALIDLY ISSUED AND ARE FULLY PAID AND
NONASSESSABLE; AND (II) WERE ISSUED IN COMPLIANCE WITH ALL APPLICABLE STATE AND
FEDERAL LAWS CONCERNING THE ISSUANCE OF SECURITIES.


 


(D)           THE RIGHTS, PREFERENCES, PRIVILEGES AND RESTRICTIONS OF THE SHARES
OF THE COMMON STOCK ARE AS STATED IN THE COMPANY’S CERTIFICATE OF INCORPORATION
(THE “CHARTER”).  THE NOTE SHARES AND WARRANT SHARES HAVE BEEN DULY AND VALIDLY
RESERVED FOR ISSUANCE.  WHEN ISSUED IN COMPLIANCE WITH THE PROVISIONS OF THIS
AGREEMENT AND THE COMPANY’S CHARTER, THE SECURITIES WILL BE VALIDLY ISSUED,
FULLY PAID AND NONASSESSABLE, AND WILL BE FREE OF ANY LIENS OR ENCUMBRANCES;
PROVIDED, HOWEVER, THAT THE SECURITIES MAY BE SUBJECT TO RESTRICTIONS ON
TRANSFER UNDER STATE AND/OR FEDERAL SECURITIES LAWS AS SET FORTH HEREIN OR AS
OTHERWISE REQUIRED BY SUCH LAWS AT THE TIME A TRANSFER IS PROPOSED.


 


4.4           AUTHORIZATION; BINDING OBLIGATIONS.  ALL CORPORATE, PARTNERSHIP OR
LIMITED LIABILITY COMPANY, AS THE CASE MAY BE, ACTION ON THE PART OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES (INCLUDING THEIR RESPECTIVE OFFICERS AND DIRECTORS)
NECESSARY FOR THE AUTHORIZATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS,
THE PERFORMANCE OF ALL OBLIGATIONS OF THE COMPANY AND ITS SUBSIDIARIES HEREUNDER
AND UNDER THE OTHER RELATED AGREEMENTS AT THE CLOSING AND, THE AUTHORIZATION,
SALE, ISSUANCE AND DELIVERY OF THE NOTE AND WARRANT HAS BEEN TAKEN OR WILL BE
TAKEN PRIOR TO THE CLOSING.  THIS AGREEMENT AND THE RELATED AGREEMENTS, WHEN
EXECUTED AND DELIVERED AND TO THE EXTENT IT IS A PARTY THERETO, WILL BE VALID
AND BINDING OBLIGATIONS OF EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES,
ENFORCEABLE AGAINST EACH SUCH PERSON OR ENTITY IN ACCORDANCE WITH THEIR TERMS,
EXCEPT:


 


(A)           AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(B)           GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE AVAILABILITY OF
EQUITABLE OR LEGAL REMEDIES.

 

4

--------------------------------------------------------------------------------


 

The sale of the Note and the subsequent conversion of the Note into Note Shares
are not and will not be subject to any preemptive rights or rights of first
refusal that have not been properly waived or complied with.  The issuance of
the Warrant and the subsequent exercise of the Warrant for Warrant Shares are
not and will not be subject to any preemptive rights or rights of first refusal
that have not been properly waived or complied with.

 


4.5           LIABILITIES.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS
ANY LIABILITIES IN EXCESS OF $200,000 IN THE AGGREGATE, EXCEPT AS SET FORTH ON
SCHEDULES TO THIS AGREEMENT AND EXCEPT CURRENT LIABILITIES INCURRED IN THE
ORDINARY COURSE OF BUSINESS AND LIABILITIES DISCLOSED IN ANY OF THE COMPANY’S
FILINGS UNDER THE SECURITIES EXCHANGE ACT OF 1934, AS AMENDED (“EXCHANGE ACT”)
OR THE SECURITIES ACT OF 1933, AS AMENDED (“SECURITIES ACT”) MADE PRIOR TO THE
DATE OF THIS AGREEMENT (COLLECTIVELY, THE “SEC REPORTS”), COPIES OF WHICH HAVE
BEEN PROVIDED TO THE PURCHASER.


 


4.6           AGREEMENTS; ACTION.  EXCEPT AS SET FORTH ON SCHEDULE 4.6 OR AS
DISCLOSED IN ANY SEC REPORTS:


 


(A)           THERE ARE NO AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS,
PROPOSED TRANSACTIONS, JUDGMENTS, ORDERS, WRITS OR DECREES TO WHICH THE COMPANY
OR ANY OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH IT IS BOUND WHICH MAY INVOLVE:
(I) OBLIGATIONS (CONTINGENT OR OTHERWISE) OF, OR PAYMENTS TO, THE COMPANY OR ANY
OF ITS SUBSIDIARIES IN EXCESS OF $150,000 (OTHER THAN OBLIGATIONS OF, OR
PAYMENTS TO, THE COMPANY OR ANY OF ITS SUBSIDIARIES ARISING FROM PURCHASE OR
SALE AGREEMENTS ENTERED INTO IN THE ORDINARY COURSE OF BUSINESS); OR (II) THE
TRANSFER OR LICENSE OF ANY PATENT, COPYRIGHT, TRADE SECRET OR OTHER PROPRIETARY
RIGHT TO OR FROM THE COMPANY OR ANY OF ITS SUBSIDIARIES (OTHER THAN LICENSES
ARISING FROM THE PURCHASE OF “OFF THE SHELF” OR OTHER STANDARD PRODUCTS); OR
(III) PROVISIONS RESTRICTING THE DEVELOPMENT, MANUFACTURE OR DISTRIBUTION OF THE
COMPANY’S OR ANY OF ITS SUBSIDIARIES PRODUCTS OR SERVICES; OR
(IV) INDEMNIFICATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES WITH RESPECT TO
INFRINGEMENTS OF PROPRIETARY RIGHTS.


 


(B)           SINCE DECEMBER 31, 2004 (THE “BALANCE SHEET DATE”), NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS:  (I) DECLARED OR PAID ANY DIVIDENDS, OR
AUTHORIZED OR MADE ANY DISTRIBUTION UPON OR WITH RESPECT TO ANY CLASS OR SERIES
OF ITS CAPITAL STOCK; (II) INCURRED ANY INDEBTEDNESS FOR MONEY BORROWED OR ANY
OTHER LIABILITIES (OTHER THAN ORDINARY COURSE OBLIGATIONS) INDIVIDUALLY IN
EXCESS OF $100,000 OR, IN THE CASE OF INDEBTEDNESS AND/OR LIABILITIES
INDIVIDUALLY LESS THAN $100,000, IN EXCESS OF $300,000 IN THE AGGREGATE;
(III) MADE ANY LOANS OR ADVANCES TO ANY PERSON OR ENTITY NOT IN EXCESS,
INDIVIDUALLY OR IN THE AGGREGATE, OF $100,000, OTHER THAN ORDINARY COURSE
ADVANCES FOR TRAVEL EXPENSES; OR (IV) SOLD, EXCHANGED OR OTHERWISE DISPOSED OF
ANY OF ITS ASSETS OR RIGHTS, OTHER THAN THE SALE OF ITS INVENTORY IN THE
ORDINARY COURSE OF BUSINESS.


 


(C)           FOR THE PURPOSES OF SUBSECTIONS (A) AND (B) ABOVE, ALL
INDEBTEDNESS, LIABILITIES, AGREEMENTS, UNDERSTANDINGS, INSTRUMENTS, CONTRACTS
AND PROPOSED TRANSACTIONS INVOLVING THE SAME PERSON OR ENTITY (INCLUDING PERSONS
OR ENTITIES THE COMPANY OR ANY SUBSIDIARY OF THE COMPANY HAS REASON TO BELIEVE
ARE AFFILIATED THEREWITH) SHALL BE

 

5

--------------------------------------------------------------------------------


 


AGGREGATED FOR THE PURPOSE OF MEETING THE INDIVIDUAL MINIMUM DOLLAR AMOUNTS OF
SUCH SUBSECTIONS.


 


(D)           THE COMPANY MAINTAINS DISCLOSURE CONTROLS AND PROCEDURES
(“DISCLOSURE CONTROLS”) DESIGNED TO ENSURE THAT INFORMATION REQUIRED TO BE
DISCLOSED BY THE COMPANY IN ITS SEC REPORTS THAT IT FILES OR SUBMITS AND THE SEC
REPORTS ARE RECORDED, PROCESSED, SUMMARIZED, AND REPORTED, WITHIN THE TIME
PERIODS SPECIFIED IN THE RULES AND FORMS OF THE SECURITIES AND EXCHANGE
COMMISSION (“SEC”).


 


(E)           THE COMPANY MAKES AND KEEP BOOKS, RECORDS, AND ACCOUNTS, THAT, IN
REASONABLE DETAIL, ACCURATELY AND FAIRLY REFLECT THE TRANSACTIONS AND
DISPOSITIONS OF THE COMPANY’S ASSETS.  THE COMPANY MAINTAINS INTERNAL CONTROL
OVER FINANCIAL REPORTING (“FINANCIAL REPORTING CONTROLS”) DESIGNED BY, OR UNDER
THE SUPERVISION OF, THE COMPANY’S PRINCIPAL EXECUTIVE AND PRINCIPAL FINANCIAL
OFFICERS, AND EFFECTED BY THE COMPANY’S BOARD OF DIRECTORS, MANAGEMENT, AND
OTHER PERSONNEL, TO PROVIDE REASONABLE ASSURANCE REGARDING THE RELIABILITY OF
FINANCIAL REPORTING AND THE PREPARATION OF FINANCIAL STATEMENTS FOR EXTERNAL
PURPOSES IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”),
INCLUDING THAT:


 

(I)            TRANSACTIONS ARE EXECUTED IN ACCORDANCE WITH MANAGEMENT’S GENERAL
OR SPECIFIC AUTHORIZATION;

 

(II)           UNAUTHORIZED ACQUISITION, USE, OR DISPOSITION OF THE COMPANY’S
ASSETS THAT COULD HAVE A MATERIAL EFFECT ON THE FINANCIAL STATEMENTS ARE
PREVENTED OR TIMELY DETECTED;

 

(III)          TRANSACTIONS ARE RECORDED AS NECESSARY TO PERMIT PREPARATION OF
FINANCIAL STATEMENTS IN ACCORDANCE WITH GAAP, AND THAT THE COMPANY’S RECEIPTS
AND EXPENDITURES ARE BEING MADE ONLY IN ACCORDANCE WITH AUTHORIZATIONS OF THE
COMPANY’S MANAGEMENT AND BOARD OF DIRECTORS;

 

(IV)          TRANSACTIONS ARE RECORDED AS NECESSARY TO MAINTAIN ACCOUNTABILITY
FOR ASSETS; AND

 

(V)           THE RECORDED ACCOUNTABILITY FOR ASSETS IS COMPARED WITH THE
EXISTING ASSETS AT REASONABLE INTERVALS, AND APPROPRIATE ACTION IS TAKEN WITH
RESPECT TO ANY DIFFERENCES.

 


(F)            THERE IS NO WEAKNESS IN ANY OF THE COMPANY’S DISCLOSURE CONTROLS
OR FINANCIAL REPORTING CONTROLS THAT IS REQUIRED TO BE DISCLOSED IN ANY OF THE
SEC REPORTS, EXCEPT AS SO DISCLOSED.

 

6

--------------------------------------------------------------------------------


 


4.7           OBLIGATIONS TO RELATED PARTIES.  EXCEPT AS SET FORTH ON
SCHEDULE 4.7, THERE ARE NO OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES
TO OFFICERS, DIRECTORS, STOCKHOLDERS OR EMPLOYEES OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES OTHER THAN:


 


(A)           FOR PAYMENT OF SALARY FOR SERVICES RENDERED AND FOR BONUS
PAYMENTS;


 


(B)           REIMBURSEMENT FOR REASONABLE EXPENSES INCURRED ON BEHALF OF THE
COMPANY AND ITS SUBSIDIARIES;


 


(C)           FOR OTHER STANDARD EMPLOYEE BENEFITS MADE GENERALLY AVAILABLE TO
ALL EMPLOYEES (INCLUDING STOCK OPTION AGREEMENTS OUTSTANDING UNDER ANY STOCK
OPTION PLAN APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY AND EACH
SUBSIDIARY OF THE COMPANY, AS APPLICABLE); AND


 


(D)           OBLIGATIONS LISTED IN THE COMPANY’S AND EACH OF ITS SUBSIDIARY’S
FINANCIAL STATEMENTS OR DISCLOSED IN ANY OF THE COMPANY’S SEC REPORTS.


 

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any of its Subsidiaries or any members of their
immediate families, are indebted to the Company or any of its Subsidiaries,
individually or in the aggregate, in excess of $150,000 or have any direct or
indirect ownership interest in any firm or corporation with which the Company or
any of its Subsidiaries is affiliated or with which the Company or any of its
Subsidiaries has a business relationship, or any firm or corporation which
competes with the Company or any of its Subsidiaries, other than passive
investments in publicly traded companies (representing less than one percent
(1%) of such company) which may compete with the Company or any of its
Subsidiaries.  Except as described above, no officer, director or stockholder of
the Company or any of its Subsidiaries, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
the Company or any of its Subsidiaries and no agreements, understandings or
proposed transactions are contemplated between the Company or any of its
Subsidiaries and any such person.  Except as set forth on Schedule 4.7, neither
the Company nor any of its Subsidiaries is a guarantor or indemnitor of any
indebtedness of any other person or entity.

 


4.8           CHANGES.  SINCE THE BALANCE SHEET DATE, EXCEPT AS DISCLOSED IN ANY
SEC REPORT OR IN ANY SCHEDULE TO THIS AGREEMENT OR TO ANY OF THE RELATED
AGREEMENTS, THERE HAS NOT BEEN:


 


(A)           ANY CHANGE IN THE BUSINESS, ASSETS, LIABILITIES, CONDITION
(FINANCIAL OR OTHERWISE), PROPERTIES, OPERATIONS OR PROSPECTS OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, WHICH INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(B)           ANY RESIGNATION OR TERMINATION OF ANY OFFICER, KEY EMPLOYEE OR
GROUP OF EMPLOYEES OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;

 

7

--------------------------------------------------------------------------------


 


(C)           ANY MATERIAL CHANGE, EXCEPT IN THE ORDINARY COURSE OF BUSINESS, IN
THE CONTINGENT OBLIGATIONS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES BY WAY OF
GUARANTY, ENDORSEMENT, INDEMNITY, WARRANTY OR OTHERWISE;


 


(D)           ANY DAMAGE, DESTRUCTION OR LOSS, WHETHER OR NOT COVERED BY
INSURANCE, WHICH HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY
OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT;


 


(E)           ANY WAIVER BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OF A VALUABLE
RIGHT OR OF A MATERIAL DEBT OWED TO IT;


 


(F)            ANY DIRECT OR INDIRECT LOANS MADE BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO ANY STOCKHOLDER, EMPLOYEE, OFFICER OR DIRECTOR OF THE COMPANY OR
ANY OF ITS SUBSIDIARIES, OTHER THAN ADVANCES MADE IN THE ORDINARY COURSE OF
BUSINESS;


 


(G)           ANY MATERIAL CHANGE IN ANY COMPENSATION ARRANGEMENT OR AGREEMENT
WITH ANY EMPLOYEE, OFFICER, DIRECTOR OR STOCKHOLDER OF THE COMPANY OR ANY OF ITS
SUBSIDIARIES;


 


(H)           ANY DECLARATION OR PAYMENT OF ANY DIVIDEND OR OTHER DISTRIBUTION
OF THE ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;


 


(I)            ANY LABOR ORGANIZATION ACTIVITY RELATED TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


 


(J)            ANY DEBT, OBLIGATION OR LIABILITY INCURRED, ASSUMED OR GUARANTEED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT THOSE FOR IMMATERIAL AMOUNTS
AND FOR CURRENT LIABILITIES INCURRED IN THE ORDINARY COURSE OF BUSINESS;


 


(K)           ANY SALE, ASSIGNMENT OR TRANSFER OF ANY PATENTS, TRADEMARKS,
COPYRIGHTS, TRADE SECRETS OR OTHER INTANGIBLE ASSETS OWNED BY THE COMPANY OR ANY
OF ITS SUBSIDIARIES;


 


(L)            ANY CHANGE IN ANY MATERIAL AGREEMENT TO WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES IS A PARTY OR BY WHICH EITHER THE COMPANY OR ANY OF ITS
SUBSIDIARIES IS BOUND WHICH EITHER INDIVIDUALLY OR IN THE AGGREGATE HAS HAD, OR
COULD REASONABLY BE EXPECTED TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A
MATERIAL ADVERSE EFFECT;


 


(M)          ANY OTHER EVENT OR CONDITION OF ANY CHARACTER THAT, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, HAS HAD, OR COULD REASONABLY BE EXPECTED TO
HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT; OR


 


(N)           ANY ARRANGEMENT OR COMMITMENT BY THE COMPANY OR ANY OF ITS
SUBSIDIARIES TO DO ANY OF THE ACTS DESCRIBED IN SUBSECTION (A) THROUGH (M)
ABOVE.


 


4.9           TITLE TO PROPERTIES AND ASSETS; LIENS, ETC.  EXCEPT AS SET FORTH
IN THE SEC REPORTS OR ON SCHEDULE 4.9, EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS GOOD AND

 

8

--------------------------------------------------------------------------------


 

marketable title to its properties and assets, and good title to its leasehold
interests, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:


 


(A)           THOSE RESULTING FROM TAXES WHICH HAVE NOT YET BECOME DELINQUENT;


 


(B)           MINOR LIENS AND ENCUMBRANCES WHICH DO NOT MATERIALLY DETRACT FROM
THE VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY IMPAIR THE OPERATIONS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES, SO LONG AS IN EACH SUCH CASE, SUCH LIENS
AND ENCUMBRANCES HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER IN SUCH
PROPERTY; AND


 


(C)           THOSE THAT HAVE OTHERWISE ARISEN IN THE ORDINARY COURSE OF
BUSINESS, SO LONG AS THEY HAVE NO EFFECT ON THE LIEN PRIORITY OF THE PURCHASER
THEREIN.


 

All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which it is a party or is otherwise bound.

 


4.10         INTELLECTUAL PROPERTY.


 

Except as disclosed in the SEC Reports or on Schedule 4.10:

 


(A)           EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES OWNS OR POSSESSES
SUFFICIENT LEGAL RIGHTS TO ALL PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES,
COPYRIGHTS, TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS
AND PROCESSES NECESSARY FOR ITS BUSINESS AS NOW CONDUCTED AND, TO THE COMPANY’S
KNOWLEDGE, AS PRESENTLY PROPOSED TO BE CONDUCTED (THE “INTELLECTUAL PROPERTY”),
WITHOUT ANY KNOWN INFRINGEMENT OF THE RIGHTS OF OTHERS.  THERE ARE NO
OUTSTANDING OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND RELATING TO THE
FOREGOING PROPRIETARY RIGHTS, NOR IS THE COMPANY OR ANY OF ITS SUBSIDIARIES
BOUND BY OR A PARTY TO ANY OPTIONS, LICENSES OR AGREEMENTS OF ANY KIND WITH
RESPECT TO THE PATENTS, TRADEMARKS, SERVICE MARKS, TRADE NAMES, COPYRIGHTS,
TRADE SECRETS, LICENSES, INFORMATION AND OTHER PROPRIETARY RIGHTS AND PROCESSES
OF ANY OTHER PERSON OR ENTITY OTHER THAN SUCH LICENSES OR AGREEMENTS ARISING
FROM THE PURCHASE OF “OFF THE SHELF” OR STANDARD PRODUCTS.


 


(B)           NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN A PARTY
TO ANY JUDGMENT OR ENTERED INTO ANY SETTLEMENT TO THE EFFECT THAT THE COMPANY OR
ANY OF ITS SUBSIDIARIES HAS VIOLATED ANY OF THE PATENTS, TRADEMARKS, SERVICE
MARKS, TRADE NAMES, COPYRIGHTS OR TRADE SECRETS OR OTHER PROPRIETARY RIGHTS OF
ANY OTHER PERSON OR ENTITY, NOR HAS THE COMPANY OR ANY OF ITS SUBSIDIARIES BEEN
MADE AWARE OF ANY SUCH VIOLATIONS THAT WOULD CAUSE A MATERIAL ADVERSE EFFECT.


 


(C)           THE COMPANY DOES NOT BELIEVE IT IS OR WILL BE NECESSARY TO UTILIZE
ANY INVENTIONS, TRADE SECRETS OR PROPRIETARY INFORMATION OF ANY OF ITS EMPLOYEES
MADE PRIOR TO THEIR EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES, EXCEPT
FOR INVENTIONS, TRADE

 

9

--------------------------------------------------------------------------------


 


SECRETS OR PROPRIETARY INFORMATION THAT HAVE BEEN RIGHTFULLY ASSIGNED TO THE
COMPANY OR ANY OF ITS SUBSIDIARIES.


 


4.11         COMPLIANCE WITH OTHER INSTRUMENTS.  NEITHER THE COMPANY NOR ANY OF
ITS SUBSIDIARIES IS IN VIOLATION OR DEFAULT OF (X) ANY TERM OF ITS CHARTER OR
BYLAWS, OR (Y) ANY PROVISION OF ANY INDEBTEDNESS, MORTGAGE, INDENTURE, CONTRACT,
AGREEMENT OR INSTRUMENT TO WHICH IT IS PARTY OR BY WHICH IT IS BOUND OR OF ANY
JUDGMENT, DECREE, ORDER OR WRIT, WHICH VIOLATION OR DEFAULT, IN THE CASE OF THIS
CLAUSE (Y), HAS HAD, OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT.  THE EXECUTION,
DELIVERY AND PERFORMANCE OF AND COMPLIANCE WITH THIS AGREEMENT AND THE RELATED
AGREEMENTS TO WHICH IT IS A PARTY, AND THE ISSUANCE AND SALE OF THE NOTE BY THE
COMPANY AND THE OTHER SECURITIES BY THE COMPANY EACH PURSUANT HERETO AND
THERETO, WILL NOT, WITH OR WITHOUT THE PASSAGE OF TIME OR GIVING OF NOTICE,
RESULT IN ANY SUCH MATERIAL VIOLATION, OR BE IN CONFLICT WITH OR CONSTITUTE A
DEFAULT UNDER ANY SUCH TERM OR PROVISION, OR RESULT IN THE CREATION OF ANY
MORTGAGE, PLEDGE, LIEN, ENCUMBRANCE OR CHARGE UPON ANY OF THE PROPERTIES OR
ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR THE SUSPENSION, REVOCATION,
IMPAIRMENT, FORFEITURE OR NONRENEWAL OF ANY PERMIT, LICENSE, AUTHORIZATION OR
APPROVAL APPLICABLE TO THE COMPANY, ITS BUSINESS OR OPERATIONS OR ANY OF ITS
ASSETS OR PROPERTIES.


 


4.12         LITIGATION.  EXCEPT AS SET FORTH IN THE SEC REPORTS OR ON
SCHEDULE 4.12 HERETO, THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION
PENDING OR, TO THE COMPANY’S KNOWLEDGE, CURRENTLY THREATENED AGAINST THE COMPANY
OR ANY OF ITS SUBSIDIARIES THAT PREVENTS THE COMPANY OR ANY OF ITS SUBSIDIARIES
FROM ENTERING INTO THIS AGREEMENT OR THE OTHER RELATED AGREEMENTS, OR FROM
CONSUMMATING THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, OR WHICH HAS HAD,
OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE EFFECT OR ANY CHANGE IN THE CURRENT EQUITY
OWNERSHIP OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR IS THE COMPANY AWARE
THAT THERE IS ANY BASIS TO ASSERT ANY OF THE FOREGOING.  NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS A PARTY TO OR SUBJECT TO THE PROVISIONS OF ANY ORDER,
WRIT, INJUNCTION, JUDGMENT OR DECREE OF ANY COURT OR GOVERNMENT AGENCY OR
INSTRUMENTALITY.  THERE IS NO ACTION, SUIT, PROCEEDING OR INVESTIGATION BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES CURRENTLY PENDING OR WHICH THE COMPANY OR ANY
OF ITS SUBSIDIARIES INTENDS TO INITIATE.


 


4.13         TAX RETURNS AND PAYMENTS.  EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES HAS TIMELY FILED ALL TAX RETURNS (FEDERAL, STATE AND LOCAL)
REQUIRED TO BE FILED BY IT.  ALL TAXES SHOWN TO BE DUE AND PAYABLE ON SUCH
RETURNS, ANY ASSESSMENTS IMPOSED, AND ALL OTHER TAXES DUE AND PAYABLE BY THE
COMPANY OR ANY OF ITS SUBSIDIARIES ON OR BEFORE THE CLOSING, HAVE BEEN PAID OR
WILL BE PAID PRIOR TO THE TIME THEY BECOME DELINQUENT.  EXCEPT AS SET FORTH IN
THE SEC REPORTS OR ON SCHEDULE 4.13, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS BEEN ADVISED:


 


(A)           THAT ANY OF ITS RETURNS, FEDERAL, STATE OR OTHER, HAVE BEEN OR ARE
BEING AUDITED AS OF THE DATE HEREOF; OR


 


(B)           OF ANY ADJUSTMENT, DEFICIENCY, ASSESSMENT OR COURT DECISION IN
RESPECT OF ITS FEDERAL, STATE OR OTHER TAXES.

 

10

--------------------------------------------------------------------------------


 

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

 


4.14         EMPLOYEES.  EXCEPT AS SET FORTH ON SCHEDULE 4.14, NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ANY COLLECTIVE BARGAINING AGREEMENTS
WITH ANY OF ITS EMPLOYEES.  THERE IS NO LABOR UNION ORGANIZING ACTIVITY PENDING
OR, TO THE COMPANY’S KNOWLEDGE, THREATENED WITH RESPECT TO THE COMPANY OR ANY OF
ITS SUBSIDIARIES.  EXCEPT AS DISCLOSED IN THE SEC REPORTS OR ON SCHEDULE 4.14,
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS A PARTY TO OR BOUND BY ANY
CURRENTLY EFFECTIVE EMPLOYMENT CONTRACT, DEFERRED COMPENSATION ARRANGEMENT,
BONUS PLAN, INCENTIVE PLAN, PROFIT SHARING PLAN, RETIREMENT AGREEMENT OR OTHER
EMPLOYEE COMPENSATION PLAN OR AGREEMENT.  TO THE COMPANY’S KNOWLEDGE, NO
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES, NOR ANY CONSULTANT WITH WHOM
THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS CONTRACTED, IS IN VIOLATION OF ANY
TERM OF ANY EMPLOYMENT CONTRACT, PROPRIETARY INFORMATION AGREEMENT OR ANY OTHER
AGREEMENT RELATING TO THE RIGHT OF ANY SUCH INDIVIDUAL TO BE EMPLOYED BY, OR TO
CONTRACT WITH, THE COMPANY OR ANY OF ITS SUBSIDIARIES BECAUSE OF THE NATURE OF
THE BUSINESS TO BE CONDUCTED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES; AND TO
THE COMPANY’S KNOWLEDGE THE CONTINUED EMPLOYMENT BY THE COMPANY AND ITS
SUBSIDIARIES OF THEIR PRESENT EMPLOYEES, AND THE PERFORMANCE OF THE COMPANY’S
AND ITS SUBSIDIARIES’ CONTRACTS WITH ITS INDEPENDENT CONTRACTORS, WILL NOT
RESULT IN ANY SUCH VIOLATION.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES
IS AWARE THAT ANY OF ITS EMPLOYEES IS OBLIGATED UNDER ANY CONTRACT (INCLUDING
LICENSES, COVENANTS OR COMMITMENTS OF ANY NATURE) OR OTHER AGREEMENT, OR SUBJECT
TO ANY JUDGMENT, DECREE OR ORDER OF ANY COURT OR ADMINISTRATIVE AGENCY THAT
WOULD INTERFERE WITH THEIR DUTIES TO THE COMPANY OR ANY OF ITS SUBSIDIARIES. 
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS RECEIVED ANY NOTICE ALLEGING
THAT ANY SUCH VIOLATION HAS OCCURRED.  EXCEPT FOR EMPLOYEES WHO HAVE A CURRENT
EFFECTIVE EMPLOYMENT AGREEMENT WITH THE COMPANY OR ANY OF ITS SUBSIDIARIES, NO
EMPLOYEE OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS BEEN GRANTED THE RIGHT TO
CONTINUED EMPLOYMENT BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR TO ANY
MATERIAL COMPENSATION FOLLOWING TERMINATION OF EMPLOYMENT WITH THE COMPANY OR
ANY OF ITS SUBSIDIARIES.  EXCEPT AS SET FORTH ON SCHEDULE 4.14, THE COMPANY IS
NOT AWARE THAT ANY OFFICER, KEY EMPLOYEE OR GROUP OF EMPLOYEES INTENDS TO
TERMINATE HIS, HER OR THEIR EMPLOYMENT WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES, NOR DOES THE COMPANY OR ANY OF ITS SUBSIDIARIES HAVE A PRESENT
INTENTION TO TERMINATE THE EMPLOYMENT OF ANY OFFICER, KEY EMPLOYEE OR GROUP OF
EMPLOYEES.


 


4.15         REGISTRATION RIGHTS AND VOTING RIGHTS.  EXCEPT AS SET FORTH ON
SCHEDULE 4.15 AND EXCEPT AS DISCLOSED IN SEC REPORTS, NEITHER THE COMPANY NOR
ANY OF ITS SUBSIDIARIES IS PRESENTLY UNDER ANY OBLIGATION, AND NEITHER THE
COMPANY NOR ANY OF ITS SUBSIDIARIES HAS GRANTED ANY RIGHTS, TO REGISTER ANY OF
THE COMPANY’S OR ITS SUBSIDIARIES’ PRESENTLY OUTSTANDING SECURITIES OR ANY OF
ITS SECURITIES THAT MAY HEREAFTER BE ISSUED.  EXCEPT AS SET FORTH ON
SCHEDULE 4.15 OR DISCLOSED IN THE SEC REPORTS, TO THE COMPANY’S KNOWLEDGE, NO
STOCKHOLDER OF THE COMPANY OR ANY OF ITS SUBSIDIARIES HAS ENTERED INTO ANY
AGREEMENT WITH RESPECT TO THE VOTING OF EQUITY SECURITIES OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES.


 


4.16         COMPLIANCE WITH LAWS; PERMITS.  EXCEPT AS SET FORTH IN THE SEC
REPORTS OR ON SCHEDULE 4.16, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES IS
IN VIOLATION OF ANY PROVISION OF THE SARBANES-OXLEY ACT OF 2002 OR ANY SEC
RELATED REGULATION OR RULE OR ANY RULE OF

 

11

--------------------------------------------------------------------------------


 

the Principal Market (as hereafter defined) promulgated thereunder or any other
applicable statute, rule, regulation, order or restriction of any domestic or
foreign government or any instrumentality or agency thereof in respect of the
conduct of its business or the ownership of its properties which has had, or
could reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.  No governmental orders, permissions, consents,
approvals or authorizations are required to be obtained and no registrations or
declarations are required to be filed in connection with the execution and
delivery of this Agreement or any other Related Agreement and the issuance of
any of the Securities, except such as have been duly and validly obtained or
filed, or with respect to any filings that must be made after the Closing, as
will be filed in a timely manner.  Each of the Company and its Subsidiaries has
all material franchises, permits, licenses and any similar authority necessary
for the conduct of its business as now being conducted by it, the lack of which
could, either individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect.


 


4.17         ENVIRONMENTAL AND SAFETY LAWS.  NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES IS IN VIOLATION OF ANY APPLICABLE STATUTE, LAW OR REGULATION
RELATING TO THE ENVIRONMENT OR OCCUPATIONAL HEALTH AND SAFETY, AND TO ITS
KNOWLEDGE, NO MATERIAL EXPENDITURES ARE OR WILL BE REQUIRED IN ORDER TO COMPLY
WITH ANY SUCH EXISTING STATUTE, LAW OR REGULATION.  EXCEPT AS SET FORTH ON
SCHEDULE 4.17, NO HAZARDOUS MATERIALS (AS DEFINED BELOW) ARE USED OR HAVE BEEN
USED, STORED, OR DISPOSED OF BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR, TO
THE COMPANY’S KNOWLEDGE, BY ANY OTHER PERSON OR ENTITY ON ANY PROPERTY OWNED,
LEASED OR USED BY THE COMPANY OR ANY OF ITS SUBSIDIARIES.  FOR THE PURPOSES OF
THE PRECEDING SENTENCE, “HAZARDOUS MATERIALS” SHALL MEAN:


 


(A)           MATERIALS WHICH ARE LISTED OR OTHERWISE DEFINED AS “HAZARDOUS” OR
“TOXIC” UNDER ANY APPLICABLE LOCAL, STATE, FEDERAL AND/OR FOREIGN LAWS AND
REGULATIONS THAT GOVERN THE EXISTENCE AND/OR REMEDY OF CONTAMINATION ON
PROPERTY, THE PROTECTION OF THE ENVIRONMENT FROM CONTAMINATION, THE CONTROL OF
HAZARDOUS WASTES, OR OTHER ACTIVITIES INVOLVING HAZARDOUS SUBSTANCES, INCLUDING
BUILDING MATERIALS; OR


 


(B)           ANY PETROLEUM PRODUCTS OR NUCLEAR MATERIALS.


 


4.18         VALID OFFERING.  ASSUMING THE ACCURACY OF THE REPRESENTATIONS AND
WARRANTIES OF THE PURCHASER CONTAINED IN THIS AGREEMENT, THE OFFER, SALE AND
ISSUANCE OF THE SECURITIES WILL BE EXEMPT FROM THE REGISTRATION REQUIREMENTS OF
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND WILL HAVE
BEEN REGISTERED OR QUALIFIED (OR ARE EXEMPT FROM REGISTRATION AND QUALIFICATION)
UNDER THE REGISTRATION, PERMIT OR QUALIFICATION REQUIREMENTS OF ALL APPLICABLE
STATE SECURITIES LAWS.


 


4.19         FULL DISCLOSURE.  EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES
HAS PROVIDED THE PURCHASER WITH ALL INFORMATION REQUESTED BY THE PURCHASER IN
CONNECTION WITH ITS DECISION TO PURCHASE THE NOTE AND WARRANT, INCLUDING ALL
INFORMATION THE COMPANY AND ITS SUBSIDIARIES BELIEVE IS REASONABLY NECESSARY TO
MAKE SUCH INVESTMENT DECISION.  NEITHER THIS AGREEMENT, THE RELATED AGREEMENTS,
THE EXHIBITS AND SCHEDULES HERETO AND THERETO NOR ANY OTHER DOCUMENT DELIVERED
BY THE COMPANY OR ANY OF ITS SUBSIDIARIES TO PURCHASER OR ITS ATTORNEYS OR

 

12

--------------------------------------------------------------------------------


 

agents in connection herewith or therewith or with the transactions contemplated
hereby or thereby, contain any untrue statement of a material fact nor omit to
state a material fact necessary in order to make the statements contained herein
or therein, in light of the circumstances in which they are made, not
misleading.  Any financial projections and other estimates provided to the
Purchaser by the Company or any of its Subsidiaries were based on the Company’s
and its Subsidiaries’ experience in the industry and on assumptions of fact and
opinion as to future events which the Company or any of its Subsidiaries, at the
date of the issuance of such projections or estimates, believed to be
reasonable.


 


4.20         INSURANCE.  EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES HAS
GENERAL COMMERCIAL, PRODUCT LIABILITY, FIRE AND CASUALTY INSURANCE POLICIES WITH
COVERAGES WHICH THE COMPANY BELIEVES ARE CUSTOMARY FOR COMPANIES SIMILARLY
SITUATED TO THE COMPANY AND ITS SUBSIDIARIES IN THE SAME OR SIMILAR BUSINESS.


 


4.21         SELECTED SEC REPORTS.  EXCEPT AS SET FORTH ON SCHEDULE 4.21, THE
COMPANY HAS FILED ALL PROXY STATEMENTS, REPORTS AND OTHER DOCUMENTS REQUIRED TO
BE FILED BY IT UNDER THE EXCHANGE ACT.  BY WAY OF THE PUBLIC NATURE OF THE
FILING, THE COMPANY HAS FURNISHED THE PURCHASER COPIES OF ALL OF ITS SEC
REPORTS.  THE COMPANY’S PARTIAL ANNUAL REPORT ON FORM 10-KSB FOR ITS FISCAL YEAR
ENDED DECEMBER 31, 2004 AND (II) ITS FORM 8-K FILINGS THAT IT HAS MADE DURING
THE FISCAL YEAR 2005 TO DATE ARE COLLECTIVELY (THE “SELECTED SEC REPORTS”).  A
DESCRIPTION REGARDING THE SELECTED SEC REPORTS IS SET FORTH ON SCHEDULE 4.21.


 


4.22         LISTING.  THE COMPANY’S COMMON STOCK IS LISTED OR QUOTED, AS
APPLICABLE, ON A PRINCIPAL MARKET (AS HEREAFTER DEFINED) AND SATISFIES AND AT
ALL TIMES HEREAFTER WILL SATISFY, ALL REQUIREMENTS FOR THE CONTINUATION OF SUCH
LISTING OR QUOTATION, AS APPLICABLE.  EXCEPT AS DISCLOSED IN THE COMPANY’S SEC
REPORTS, THE COMPANY HAS NOT RECEIVED ANY NOTICE THAT ITS COMMON STOCK WILL BE
DELISTED FROM, OR NO LONGER QUOTED ON, AS APPLICABLE, THE PRINCIPAL MARKET OR
THAT ITS COMMON STOCK DOES NOT MEET ALL REQUIREMENTS FOR SUCH LISTING OR
QUOTATION, AS APPLICABLE.  FOR PURPOSES HEREOF, THE TERM “PRINCIPAL MARKET”
MEANS THE NASD OVER THE COUNTER BULLETIN BOARD, NASDAQ SMALLCAP MARKET, NASDAQ
NATIONAL MARKETS SYSTEM, AMERICAN STOCK EXCHANGE OR NEW YORK STOCK EXCHANGE
(WHICHEVER OF THE FOREGOING IS AT THE TIME THE PRINCIPAL TRADING EXCHANGE OR
MARKET FOR THE COMMON STOCK).


 


4.23         NO INTEGRATED OFFERING.  NEITHER THE COMPANY, NOR ANY OF ITS
SUBSIDIARIES OR AFFILIATES, NOR ANY PERSON ACTING ON ITS OR THEIR BEHALF, HAS
DIRECTLY OR INDIRECTLY MADE ANY OFFERS OR SALES OF ANY SECURITY OR SOLICITED ANY
OFFERS TO BUY ANY SECURITY UNDER CIRCUMSTANCES THAT WOULD CAUSE THE OFFERING OF
THE SECURITIES PURSUANT TO THIS AGREEMENT OR ANY OF THE RELATED AGREEMENTS TO BE
INTEGRATED WITH PRIOR OFFERINGS BY THE COMPANY FOR PURPOSES OF THE SECURITIES
ACT WHICH WOULD PREVENT THE COMPANY FROM SELLING THE SECURITIES PURSUANT TO
RULE 506 UNDER THE SECURITIES ACT, OR ANY APPLICABLE EXCHANGE-RELATED
STOCKHOLDER APPROVAL PROVISIONS, NOR WILL THE COMPANY OR ANY OF ITS AFFILIATES
OR SUBSIDIARIES TAKE ANY ACTION OR STEPS THAT WOULD CAUSE THE OFFERING OF THE
SECURITIES TO BE INTEGRATED WITH OTHER OFFERINGS.


 


4.24         STOP TRANSFER.  THE SECURITIES ARE RESTRICTED SECURITIES AS OF THE
DATE OF THIS AGREEMENT.  NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL
ISSUE ANY STOP TRANSFER ORDER OR

 

13

--------------------------------------------------------------------------------


 

other order impeding the sale and delivery of any of the Securities at such time
as the Securities are registered for public sale or an exemption from
registration is available, except if any material misrepresentation has occurred
in connection with the Purchaser’s representations and warranties in connection
with the investment in the Securities, as required by the Principal Market or as
required by state and federal securities laws.


 


4.25         DILUTION.  EXCEPT AS SET FORTH IN PARAGRAPH 4.24, THE COMPANY
SPECIFICALLY ACKNOWLEDGES THAT ITS OBLIGATION TO ISSUE THE SHARES OF COMMON
STOCK UPON CONVERSION OF THE NOTE AND EXERCISE OF THE WARRANT IS BINDING UPON
THE COMPANY AND ENFORCEABLE REGARDLESS OF THE DILUTION SUCH ISSUANCE MAY HAVE ON
THE OWNERSHIP INTERESTS OF OTHER SHAREHOLDERS OF THE COMPANY.


 


4.26         PATRIOT ACT.  THE COMPANY CERTIFIES THAT, TO THE BEST OF COMPANY’S
KNOWLEDGE, NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS BEEN DESIGNATED,
NOR IS OR SHALL BE OWNED OR CONTROLLED, BY A “SUSPECTED TERRORIST” AS DEFINED IN
EXECUTIVE ORDER 13224.  THE COMPANY HEREBY ACKNOWLEDGES THAT THE PURCHASER SEEKS
TO COMPLY WITH ALL APPLICABLE LAWS CONCERNING MONEY LAUNDERING AND RELATED
ACTIVITIES.  IN FURTHERANCE OF THOSE EFFORTS, THE COMPANY HEREBY REPRESENTS,
WARRANTS AND COVENANTS THAT:  (I) NONE OF THE CASH OR PROPERTY THAT THE COMPANY
OR ANY OF ITS SUBSIDIARIES WILL PAY OR WILL CONTRIBUTE TO THE PURCHASER HAS BEEN
OR SHALL BE DERIVED FROM, OR RELATED TO, ANY ACTIVITY THAT IS DEEMED CRIMINAL
UNDER UNITED STATES LAW; AND (II) NO CONTRIBUTION OR PAYMENT BY THE COMPANY OR
ANY OF ITS SUBSIDIARIES TO THE PURCHASER, TO THE EXTENT THAT THEY ARE WITHIN THE
COMPANY’S AND/OR ITS SUBSIDIARIES’ CONTROL SHALL CAUSE THE PURCHASER TO BE IN
VIOLATION OF THE UNITED STATES BANK SECRECY ACT, THE UNITED STATES INTERNATIONAL
MONEY LAUNDERING CONTROL ACT OF 1986 OR THE UNITED STATES INTERNATIONAL MONEY
LAUNDERING ABATEMENT AND ANTI-TERRORIST FINANCING ACT OF 2001.  THE COMPANY
SHALL PROMPTLY NOTIFY THE PURCHASER IF ANY OF THESE REPRESENTATIONS, WARRANTIES
OR COVENANTS CEASES TO BE TRUE AND ACCURATE REGARDING THE COMPANY OR ANY OF ITS
SUBSIDIARIES.  THE COMPANY SHALL PROVIDE THE PURCHASER ALL ADDITIONAL
INFORMATION REGARDING THE COMPANY OR ANY OF ITS SUBSIDIARIES THAT THE PURCHASER
DEEMS NECESSARY OR CONVENIENT TO ENSURE COMPLIANCE WITH ALL APPLICABLE LAWS
CONCERNING MONEY LAUNDERING AND SIMILAR ACTIVITIES.  THE COMPANY UNDERSTANDS AND
AGREES THAT IF AT ANY TIME IT IS DISCOVERED THAT ANY OF THE FOREGOING
REPRESENTATIONS, WARRANTIES OR COVENANTS ARE INCORRECT, OR IF OTHERWISE REQUIRED
BY APPLICABLE LAW OR REGULATION RELATED TO MONEY LAUNDERING OR SIMILAR
ACTIVITIES, THE PURCHASER MAY UNDERTAKE APPROPRIATE ACTIONS TO ENSURE COMPLIANCE
WITH APPLICABLE LAW OR REGULATION, INCLUDING BUT NOT LIMITED TO SEGREGATION
AND/OR REDEMPTION OF THE PURCHASER’S INVESTMENT IN THE COMPANY.  THE COMPANY
FURTHER UNDERSTANDS THAT THE PURCHASER MAY RELEASE CONFIDENTIAL INFORMATION
ABOUT THE COMPANY AND ITS SUBSIDIARIES AND, IF APPLICABLE, ANY UNDERLYING
BENEFICIAL OWNERS, TO PROPER AUTHORITIES IF THE PURCHASER, IN ITS SOLE
DISCRETION, DETERMINES THAT IT IS IN THE BEST INTERESTS OF THE PURCHASER IN
LIGHT OF RELEVANT RULES AND REGULATIONS UNDER THE LAWS SET FORTH IN
SUBSECTION (II) ABOVE.


 


4.27         ERISA.  BASED UPON THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF
1974 (“ERISA”), AND THE REGULATIONS AND PUBLISHED INTERPRETATIONS THEREUNDER: 
(I) NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES HAS ENGAGED IN ANY
PROHIBITED TRANSACTIONS (AS DEFINED IN SECTION 406 OF ERISA AND SECTION 4975 OF
THE INTERNAL REVENUE CODE OF 1986, AS AMENDED (THE “CODE”)); (II) EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES HAS MET ALL APPLICABLE MINIMUM

 

14

--------------------------------------------------------------------------------


 

funding requirements under Section 302 of ERISA in respect of its plans;
(iii) neither the Company nor any of its Subsidiaries has any knowledge of any
event or occurrence which would cause the Pension Benefit Guaranty Corporation
to institute proceedings under Title IV of ERISA to terminate any employee
benefit plan(s); (iv) neither the Company nor any of its Subsidiaries has any
fiduciary responsibility for investments with respect to any plan existing for
the benefit of persons other than the Company’s or such Subsidiary’s employees;
and (v) neither the Company nor any of its Subsidiaries has withdrawn,
completely or partially, from any multi-employer pension plan so as to incur
liability under the Multiemployer Pension Plan Amendments Act of 1980.


 


5.             REPRESENTATIONS AND WARRANTIES OF THE PURCHASER.  THE PURCHASER
HEREBY REPRESENTS AND WARRANTS TO THE COMPANY AS FOLLOWS (SUCH REPRESENTATIONS
AND WARRANTIES DO NOT LESSEN OR OBVIATE THE REPRESENTATIONS AND WARRANTIES OF
THE COMPANY SET FORTH IN THIS AGREEMENT):


 


5.1           NO SHORTING.  THE PURCHASER OR ANY OF ITS AFFILIATES AND
INVESTMENT PARTNERS HAS NOT, WILL NOT AND WILL NOT CAUSE ANY PERSON OR ENTITY,
TO DIRECTLY ENGAGE IN “SHORT SALES” OF THE COMPANY’S COMMON STOCK AS LONG AS THE
NOTE SHALL BE OUTSTANDING.


 


5.2           REQUISITE POWER AND AUTHORITY.  THE PURCHASER HAS ALL NECESSARY
POWER AND AUTHORITY UNDER ALL APPLICABLE PROVISIONS OF LAW TO EXECUTE AND
DELIVER THIS AGREEMENT AND THE RELATED AGREEMENTS AND TO CARRY OUT THEIR
PROVISIONS.  ALL CORPORATE ACTION ON THE PURCHASER’S PART REQUIRED FOR THE
LAWFUL EXECUTION AND DELIVERY OF THIS AGREEMENT AND THE RELATED AGREEMENTS HAVE
BEEN OR WILL BE EFFECTIVELY TAKEN PRIOR TO THE CLOSING.  UPON THEIR EXECUTION
AND DELIVERY, THIS AGREEMENT AND THE RELATED AGREEMENTS WILL BE VALID AND
BINDING OBLIGATIONS OF THE PURCHASER, ENFORCEABLE IN ACCORDANCE WITH THEIR
TERMS, EXCEPT:


 


(A)           AS LIMITED BY APPLICABLE BANKRUPTCY, INSOLVENCY, REORGANIZATION,
MORATORIUM OR OTHER LAWS OF GENERAL APPLICATION AFFECTING ENFORCEMENT OF
CREDITORS’ RIGHTS; AND


 


(B)           AS LIMITED BY GENERAL PRINCIPLES OF EQUITY THAT RESTRICT THE
AVAILABILITY OF EQUITABLE AND LEGAL REMEDIES.


 


5.3           INVESTMENT REPRESENTATIONS.  THE PURCHASER UNDERSTANDS THAT THE
SECURITIES ARE BEING OFFERED AND SOLD PURSUANT TO AN EXEMPTION FROM REGISTRATION
CONTAINED IN THE SECURITIES ACT BASED IN PART UPON THE PURCHASER’S
REPRESENTATIONS CONTAINED IN THIS AGREEMENT, INCLUDING, WITHOUT LIMITATION, THAT
THE PURCHASER IS AN “ACCREDITED INVESTOR” WITHIN THE MEANING OF REGULATION D
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).  THE
PURCHASER CONFIRMS THAT IT HAS RECEIVED OR HAS HAD FULL ACCESS TO ALL THE
INFORMATION IT CONSIDERS NECESSARY OR APPROPRIATE TO MAKE AN INFORMED INVESTMENT
DECISION WITH RESPECT TO THE NOTE AND THE WARRANT TO BE PURCHASED BY IT UNDER
THIS AGREEMENT AND THE NOTE SHARES AND THE WARRANT SHARES ACQUIRED BY IT UPON
THE CONVERSION OF THE NOTE AND THE EXERCISE OF THE WARRANT, RESPECTIVELY.  THE
PURCHASER FURTHER CONFIRMS THAT IT HAS HAD AN OPPORTUNITY TO ASK QUESTIONS AND
RECEIVE ANSWERS FROM THE COMPANY REGARDING THE COMPANY’S AND ITS SUBSIDIARIES’
BUSINESS, MANAGEMENT AND FINANCIAL AFFAIRS AND THE TERMS AND CONDITIONS OF THE
OFFERING, THE NOTE, THE

 

15

--------------------------------------------------------------------------------


 

Warrant and the Securities and to obtain additional information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to the
Purchaser or to which the Purchaser had access.


 


5.4           THE PURCHASER BEARS ECONOMIC RISK.  THE PURCHASER HAS SUBSTANTIAL
EXPERIENCE IN EVALUATING AND INVESTING IN PRIVATE PLACEMENT TRANSACTIONS OF
SECURITIES IN COMPANIES SIMILAR TO THE COMPANY SO THAT IT IS CAPABLE OF
EVALUATING THE MERITS AND RISKS OF ITS INVESTMENT IN THE COMPANY AND HAS THE
CAPACITY TO PROTECT ITS OWN INTERESTS.  THE PURCHASER MUST BEAR THE ECONOMIC
RISK OF THIS INVESTMENT UNTIL THE SECURITIES ARE SOLD PURSUANT TO: (I) AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT; OR (II) AN EXEMPTION
FROM REGISTRATION IS AVAILABLE WITH RESPECT TO SUCH SALE.


 


5.5           ACQUISITION FOR OWN ACCOUNT.  THE PURCHASER IS ACQUIRING THE NOTE
AND WARRANT AND THE NOTE SHARES AND THE WARRANT SHARES FOR THE PURCHASER’S OWN
ACCOUNT FOR INVESTMENT ONLY, AND NOT AS A NOMINEE OR AGENT AND NOT WITH A VIEW
TOWARDS OR FOR RESALE IN CONNECTION WITH THEIR DISTRIBUTION.


 


5.6           THE PURCHASER CAN PROTECT ITS INTEREST.  THE PURCHASER REPRESENTS
THAT BY REASON OF ITS, OR OF ITS MANAGEMENT’S, BUSINESS AND FINANCIAL
EXPERIENCE, THE PURCHASER HAS THE CAPACITY TO EVALUATE THE MERITS AND RISKS OF
ITS INVESTMENT IN THE NOTE, THE WARRANT AND THE SECURITIES AND TO PROTECT ITS
OWN INTERESTS IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THIS AGREEMENT
AND THE RELATED AGREEMENTS.  FURTHER, THE PURCHASER IS AWARE OF NO PUBLICATION
OF ANY ADVERTISEMENT IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED IN THE
AGREEMENT OR THE RELATED AGREEMENTS.


 


5.7           ACCREDITED INVESTOR.  THE PURCHASER REPRESENTS THAT IT IS AN
ACCREDITED INVESTOR WITHIN THE MEANING OF REGULATION D UNDER THE SECURITIES ACT.


 


5.8           LEGENDS.


 


(A)           THE NOTE SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS.  THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION
OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS NOTE OR SUCH SHARES
UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL
REASONABLY SATISFACTORY TO APOGEE TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT
REQUIRED.”

 


(B)           THE NOTE SHARES AND THE WARRANT SHARES, IF NOT ISSUED BY DWAC
SYSTEM (AS HEREINAFTER DEFINED), SHALL BEAR A LEGEND WHICH SHALL BE IN
SUBSTANTIALLY THE FOLLOWING

 

16

--------------------------------------------------------------------------------


 


FORM UNTIL SUCH SHARES ARE COVERED BY AN EFFECTIVE REGISTRATION STATEMENT FILED
WITH THE SEC:


 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS. 
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO APOGEE
TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


(C)           THE WARRANT SHALL BEAR SUBSTANTIALLY THE FOLLOWING LEGEND:


 

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.  THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO APOGEE
TECHNOLOGY, INC. THAT SUCH REGISTRATION IS NOT REQUIRED.”

 


6.             COVENANTS OF THE COMPANY.  THE COMPANY COVENANTS AND AGREES WITH
THE PURCHASER AS FOLLOWS:


 


6.1           STOP-ORDERS.  THE COMPANY WILL ADVISE THE PURCHASER, PROMPTLY
AFTER IT RECEIVES NOTICE OF ISSUANCE BY THE SEC, ANY STATE SECURITIES COMMISSION
OR ANY OTHER REGULATORY AUTHORITY OF ANY STOP ORDER OR OF ANY ORDER PREVENTING
OR SUSPENDING ANY OFFERING OF ANY SECURITIES OF THE COMPANY, OR OF THE
SUSPENSION OF THE QUALIFICATION OF THE COMMON STOCK OF THE COMPANY FOR OFFERING
OR SALE IN ANY JURISDICTION, OR THE INITIATION OF ANY PROCEEDING FOR ANY SUCH
PURPOSE.


 


6.2           LISTING.  THE COMPANY SHALL PROMPTLY SECURE THE LISTING OR
QUOTATION, AS APPLICABLE, OF THE SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION
OF THE NOTE AND UPON THE EXERCISE OF THE WARRANT ON THE PRINCIPAL MARKET UPON
WHICH SHARES OF COMMON STOCK ARE LISTED OR QUOTED FOR TRADING, AS APPLICABLE
(SUBJECT TO OFFICIAL NOTICE OF ISSUANCE) AND SHALL MAINTAIN SUCH LISTING OR
QUOTATION, AS APPLICABLE, SO LONG AS ANY OTHER SHARES OF COMMON STOCK SHALL BE
SO LISTED OR QUOTED, AS APPLICABLE.  THE COMPANY WILL MAINTAIN THE LISTING OR
QUOTATION, AS APPLICABLE, OF ITS COMMON STOCK ON THE PRINCIPAL MARKET, AND WILL
COMPLY IN ALL MATERIAL RESPECTS WITH THE COMPANY’S REPORTING, FILING AND OTHER
OBLIGATIONS IN ACCORDANCE WITH THE RULES OR REGULATIONS OF THE PRINCIPAL MARKET.

 

17

--------------------------------------------------------------------------------


 


6.3           MARKET REGULATIONS.  THE COMPANY SHALL NOTIFY THE SEC, THE
PRINCIPAL MARKET AND APPLICABLE STATE AUTHORITIES, IN ACCORDANCE WITH THEIR
INDIVIDUAL REQUIREMENTS, OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, AND
SHALL TAKE ALL OTHER NECESSARY ACTION AND PROCEEDINGS AS MAY BE REQUIRED AND
PERMITTED BY APPLICABLE LAW, RULE AND REGULATION, FOR THE LEGAL AND VALID
ISSUANCE OF THE SECURITIES TO THE PURCHASER AND PROMPTLY PROVIDE COPIES THEREOF
TO THE PURCHASER.


 


6.4           REPORTING REQUIREMENTS.  THE COMPANY WILL DELIVER, OR CAUSE TO BE
DELIVERED BY WAY OF PUBLIC FILING, TO THE PURCHASER EACH OF THE FOLLOWING, WHICH
SHALL BE IN FORM AND DETAIL ACCEPTABLE TO THE PURCHASER:


 


(A)           AS SOON AS AVAILABLE, AND IN ANY EVENT WITHIN ONE HUNDRED AND FIVE
(105) DAYS AFTER THE END OF EACH FISCAL YEAR OF THE COMPANY, EACH OF THE
COMPANY’S AND EACH OF ITS SUBSIDIARIES’ AUDITED FINANCIAL STATEMENTS WITH A
REPORT OF INDEPENDENT CERTIFIED PUBLIC ACCOUNTANTS OF RECOGNIZED STANDING
SELECTED BY THE COMPANY AND ACCEPTABLE TO THE PURCHASER (THE “ACCOUNTANTS”),
WHICH ANNUAL FINANCIAL STATEMENTS SHALL BE WITHOUT QUALIFICATION AND SHALL
INCLUDE EACH OF THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’ BALANCE SHEET AS AT
THE END OF SUCH FISCAL YEAR AND THE RELATED STATEMENTS OF EACH OF THE COMPANY’S
AND EACH OF ITS SUBSIDIARIES’ INCOME, RETAINED EARNINGS AND CASH FLOWS FOR THE
FISCAL YEAR THEN ENDED, PREPARED ON A CONSOLIDATING AND CONSOLIDATED BASIS TO
INCLUDE THE COMPANY, EACH SUBSIDIARY OF THE COMPANY AND EACH OF THEIR RESPECTIVE
AFFILIATES, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH GAAP,
TOGETHER WITH (I) IF AND WHEN AVAILABLE, COPIES OF ANY MANAGEMENT LETTERS
PREPARED BY THE ACCOUNTANTS; AND (II) A CERTIFICATE OF THE COMPANY’S PRESIDENT,
CHIEF EXECUTIVE OFFICER OR CHIEF FINANCIAL OFFICER STATING THAT SUCH FINANCIAL
STATEMENTS HAVE BEEN PREPARED IN ACCORDANCE WITH GAAP AND WHETHER OR NOT SUCH
OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT  (AS DEFINED IN
THE NOTE) AND, IF SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT
THERETO;


 


(B)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FIFTY (50) DAYS AFTER
THE END OF EACH FISCAL QUARTER OF THE COMPANY, AN UNAUDITED/INTERNAL BALANCE
SHEET AND STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF THE COMPANY
AND EACH OF ITS SUBSIDIARIES AS AT THE END OF AND FOR SUCH QUARTER AND FOR THE
YEAR TO DATE PERIOD THEN ENDED, PREPARED ON A CONSOLIDATING AND CONSOLIDATED
BASIS TO INCLUDE ALL THE COMPANY, EACH SUBSIDIARY OF THE COMPANY AND EACH OF
THEIR RESPECTIVE AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE
FORM THE FIGURES FOR THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR,
ALL PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND
ACCOMPANIED BY A CERTIFICATE OF THE COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER
OR CHIEF FINANCIAL OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN
PREPARED IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND
(II) WHETHER OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT OF
DEFAULT (AS DEFINED IN THE NOTE) NOT THERETOFORE REPORTED AND REMEDIED AND, IF
SO, STATING IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;

 

18

--------------------------------------------------------------------------------


 


(C)           AS SOON AS AVAILABLE AND IN ANY EVENT WITHIN FIFTEEN (15) DAYS
AFTER THE END OF EACH CALENDAR MONTH, AN UNAUDITED/INTERNAL BALANCE SHEET AND
STATEMENTS OF INCOME, RETAINED EARNINGS AND CASH FLOWS OF EACH OF THE COMPANY
AND ITS SUBSIDIARIES AS AT THE END OF AND FOR SUCH MONTH AND FOR THE YEAR TO
DATE PERIOD THEN ENDED, PREPARED ON A CONSOLIDATING AND CONSOLIDATED BASIS TO
INCLUDE THE COMPANY, EACH SUBSIDIARY OF THE COMPANY AND EACH OF THEIR RESPECTIVE
AFFILIATES, IN REASONABLE DETAIL AND STATING IN COMPARATIVE FORM THE FIGURES FOR
THE CORRESPONDING DATE AND PERIODS IN THE PREVIOUS YEAR, ALL PREPARED IN
ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END ADJUSTMENTS AND ACCOMPANIED BY A
CERTIFICATE OF THE COMPANY’S PRESIDENT, CHIEF EXECUTIVE OFFICER OR CHIEF
FINANCIAL OFFICER, STATING (I) THAT SUCH FINANCIAL STATEMENTS HAVE BEEN PREPARED
IN ACCORDANCE WITH GAAP, SUBJECT TO YEAR-END AUDIT ADJUSTMENTS, AND (II) WHETHER
OR NOT SUCH OFFICER HAS KNOWLEDGE OF THE OCCURRENCE OF ANY EVENT OF DEFAULT (AS
DEFINED IN THE NOTE) NOT THERETOFORE REPORTED AND REMEDIED AND, IF SO, STATING
IN REASONABLE DETAIL THE FACTS WITH RESPECT THERETO;


 


(D)           THE COMPANY SHALL TIMELY FILE WITH THE SEC ALL REPORTS REQUIRED TO
BE FILED PURSUANT TO THE EXCHANGE ACT AND REFRAIN FROM TERMINATING ITS STATUS AS
AN ISSUER REQUIRED BY THE EXCHANGE ACT TO FILE REPORTS THEREUNDER EVEN IF THE
EXCHANGE ACT OR THE RULES OR REGULATIONS THEREUNDER WOULD PERMIT SUCH
TERMINATION.  PROMPTLY AFTER (I) THE FILING THEREOF, COPIES OF THE COMPANY’S
MOST RECENT REGISTRATION STATEMENTS AND ANNUAL, QUARTERLY, MONTHLY OR OTHER
REGULAR REPORTS WHICH THE COMPANY FILES WITH THE SEC, AND (II) THE ISSUANCE
THEREOF, COPIES OF SUCH FINANCIAL STATEMENTS, REPORTS AND PROXY STATEMENTS AS
THE COMPANY SHALL SEND TO ITS STOCKHOLDERS;


 


(E)           THE COMPANY SHALL DELIVER TO THE PURCHASER, AND FILE WITH THE SEC,
(I) ITS RESTATED ANNUAL REPORT ON FORM 10-K FOR ITS FISCAL YEARS ENDED
DECEMBER 31, 2003 AND DECEMBER 31, 2004 AND (II) ITS RESTATED QUARTERLY REPORTS
ON FORM 10-Q FOR THE FISCAL QUARTERS ENDED [COMPANY COUNSEL TO INSERT OTHER
DATES] MARCH 31, 2005 AND JUNE 30, 2005 (COLLECTIVELY, THE “RESTATED SEC
REPORTS”), IN EACH CASE, NO LATER THAN SEPTEMBER 15, 2005.  EACH RESTATED SEC
REPORT WILL BE, AT THE TIME OF ITS FILING, IN SUBSTANTIAL COMPLIANCE WITH THE
REQUIREMENTS OF ITS RESPECTIVE FORM AND NONE OF THE RESTATED SEC REPORTS, NOR
THE FINANCIAL STATEMENTS (AND THE NOTES THERETO) INCLUDED IN THE RESTATED SEC
REPORTS, AS OF THEIR RESPECTIVE FILING DATES, WILL CONTAIN ANY UNTRUE STATEMENT
OF A MATERIAL FACT OR WILL OMIT TO STATE A MATERIAL FACT REQUIRED TO BE STATED
THEREIN OR NECESSARY TO MAKE THE STATEMENTS THEREIN, IN LIGHT OF THE
CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING.  THE FINANCIAL
STATEMENTS OF THE COMPANY TO BE INCLUDED IN THE RESTATED SEC REPORTS WILL COMPLY
AS TO FORM IN ALL MATERIAL RESPECTS WITH APPLICABLE ACCOUNTING REQUIREMENTS AND
THE PUBLISHED RULES AND REGULATIONS OF THE COMMISSION OR OTHER APPLICABLE
RULES AND REGULATIONS WITH RESPECT THERETO.  SUCH FINANCIAL STATEMENTS SHALL BE
PREPARED IN ACCORDANCE WITH GENERALLY ACCEPTED ACCOUNTING PRINCIPLES (“GAAP”)
APPLIED ON A CONSISTENT BASIS DURING THE PERIODS INVOLVED (EXCEPT (I) AS MAY BE
OTHERWISE INDICATED IN SUCH FINANCIAL STATEMENTS OR THE NOTES THERETO OR (II) IN
THE CASE OF UNAUDITED INTERIM STATEMENTS, TO THE EXTENT THEY MAY NOT INCLUDE
FOOTNOTES OR MAY BE CONDENSED) AND SHALL FAIRLY PRESENT IN ALL MATERIAL RESPECTS
THE FINANCIAL CONDITION, THE RESULTS OF

 

19

--------------------------------------------------------------------------------


 


OPERATIONS AND THE CASH FLOWS OF THE COMPANY AND ITS SUBSIDIARIES, ON A
CONSOLIDATED BASIS, AS OF, AND FOR, THE PERIODS PRESENTED IN EACH SUCH RESTATED
SEC REPORT;


 


(F)            THE FINANCIAL STATEMENTS TO BE INCLUDED IN EACH RESTATED SEC
REPORT SHALL BE APPROVED, AND DECLARED FINAL, BY THE AUDITORS OF THE COMPANY THE
AUDIT COMMITTEE OF THE BOARD OF DIRECTORS OF THE COMPANY, IN EACH BY NO LATER
THAN AUGUST 16, 2005 AND APPROVED BY THE BOARD OF DIRECTORS OF THE COMPANY BY NO
LATER THAN AUGUST 17, 2005.  EACH SUCH FINANCIAL STATEMENT SHALL BE DELIVERED TO
THE PURCHASER WITHIN TWO (2) BUSINESS DAYS OF SUCH FINAL APPROVAL AND
DECLARATION, AS THE CASE MAY BE; AND


 


(G)           THE COMPANY SHALL DELIVER, OR CAUSE THE APPLICABLE SUBSIDIARY OF
THE COMPANY TO DELIVER, SUCH OTHER INFORMATION AS THE PURCHASER SHALL REASONABLY
REQUEST.


 


6.5           USE OF FUNDS.  THE COMPANY SHALL USE THE PROCEEDS OF THE SALE OF
THE NOTE AND THE WARRANT FOR GENERAL WORKING CAPITAL PURPOSES ONLY.


 


6.6           ACCESS TO FACILITIES.  EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES WILL PERMIT ANY REPRESENTATIVES DESIGNATED BY THE PURCHASER (OR ANY
SUCCESSOR OF THE PURCHASER), UPON REASONABLE NOTICE AND DURING NORMAL BUSINESS
HOURS, AT SUCH PERSON’S EXPENSE AND ACCOMPANIED BY A REPRESENTATIVE OF THE
COMPANY OR ANY SUBSIDIARY (PROVIDED THAT NO SUCH PRIOR NOTICE SHALL BE REQUIRED
TO BE GIVEN AND NO SUCH REPRESENTATIVE OF THE COMPANY OR ANY SUBSIDIARY SHALL BE
REQUIRED TO ACCOMPANY THE PURCHASER IN THE EVENT THE PURCHASER BELIEVES SUCH
ACCESS IS NECESSARY TO PRESERVE OR PROTECT THE COLLATERAL (AS DEFINED IN THE
MASTER SECURITY AGREEMENT) OR FOLLOWING THE OCCURRENCE AND DURING THE
CONTINUANCE OF AN EVENT OF DEFAULT (AS DEFINED IN THE NOTE)), TO:


 


(A)           VISIT AND INSPECT ANY OF THE PROPERTIES OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES;


 


(B)           EXAMINE THE CORPORATE AND FINANCIAL RECORDS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES (UNLESS SUCH EXAMINATION IS NOT PERMITTED BY FEDERAL, STATE
OR LOCAL LAW OR BY CONTRACT) AND MAKE COPIES THEREOF OR EXTRACTS THEREFROM; AND


 


(C)           DISCUSS THE AFFAIRS, FINANCES AND ACCOUNTS OF THE COMPANY OR ANY
OF ITS SUBSIDIARIES WITH THE DIRECTORS, OFFICERS AND INDEPENDENT ACCOUNTANTS OF
THE COMPANY OR ANY OF ITS SUBSIDIARIES.


 

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to the Purchaser unless the
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD, under the federal securities laws.

 


6.7           TAXES.  EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL
PROMPTLY PAY AND DISCHARGE, OR CAUSE TO BE PAID AND DISCHARGED, WHEN DUE AND
PAYABLE, ALL TAXES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES IMPOSED UPON
THE INCOME, PROFITS, PROPERTY OR BUSINESS OF THE COMPANY AND ITS SUBSIDIARIES;
PROVIDED, HOWEVER, THAT ANY SUCH TAX, ASSESSMENT, CHARGE OR LEVY NEED NOT BE
PAID CURRENTLY IF (I) THE VALIDITY THEREOF SHALL CURRENTLY AND DILIGENTLY

 

20

--------------------------------------------------------------------------------


 

be contested in good faith by appropriate proceedings, (ii) such tax,
assessment, charge or levy shall have no effect on the lien priority of the
Purchaser in any property of the Company or any of its Subsidiaries and (iii) if
the Company and/or such Subsidiary shall have set aside on its books adequate
reserves with respect thereto in accordance with GAAP; and provided, further,
that the Company and its Subsidiaries will pay all such taxes, assessments,
charges or levies forthwith upon the commencement of proceedings to foreclose
any lien which may have attached as security therefor.


 


6.8           INSURANCE.  EACH OF THE COMPANY AND ITS SUBSIDIARIES WILL KEEP ITS
ASSETS WHICH ARE OF AN INSURABLE CHARACTER INSURED BY FINANCIALLY SOUND AND
REPUTABLE INSURERS AGAINST LOSS OR DAMAGE BY FIRE, EXPLOSION AND OTHER RISKS
CUSTOMARILY INSURED AGAINST BY COMPANIES IN SIMILAR BUSINESS SIMILARLY SITUATED
AS THE COMPANY AND ITS SUBSIDIARIES; AND THE COMPANY AND ITS SUBSIDIARIES WILL
MAINTAIN, WITH FINANCIALLY SOUND AND REPUTABLE INSURERS, INSURANCE AGAINST OTHER
HAZARDS AND RISKS AND LIABILITY TO PERSONS AND PROPERTY TO THE EXTENT AND IN THE
MANNER WHICH THE COMPANY REASONABLY BELIEVES IS CUSTOMARY FOR COMPANIES IN
SIMILAR BUSINESS SIMILARLY SITUATED AS THE COMPANY AND ITS SUBSIDIARIES AND TO
THE EXTENT AVAILABLE ON COMMERCIALLY REASONABLE TERMS.  THE COMPANY, AND EACH OF
ITS SUBSIDIARIES, WILL JOINTLY AND SEVERALLY BEAR THE FULL RISK OF LOSS FROM ANY
LOSS OF ANY NATURE WHATSOEVER WITH RESPECT TO THE ASSETS PLEDGED TO THE
PURCHASER AS SECURITY FOR THEIR RESPECTIVE OBLIGATIONS HEREUNDER AND UNDER THE
RELATED AGREEMENTS.  AT THE COMPANY’S AND EACH OF ITS SUBSIDIARIES’ JOINT AND
SEVERAL COST AND EXPENSE IN AMOUNTS AND WITH CARRIERS REASONABLY ACCEPTABLE TO
THE PURCHASER, EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES SHALL (I) KEEP
ALL ITS INSURABLE PROPERTIES AND PROPERTIES IN WHICH IT HAS AN INTEREST INSURED
AGAINST THE HAZARDS OF FIRE, FLOOD, SPRINKLER LEAKAGE, THOSE HAZARDS COVERED BY
EXTENDED COVERAGE INSURANCE AND SUCH OTHER HAZARDS, AND FOR SUCH AMOUNTS, AS IS
CUSTOMARY IN THE CASE OF COMPANIES ENGAGED IN BUSINESSES SIMILAR TO THE
COMPANY’S OR THE RESPECTIVE SUBSIDIARY’S INCLUDING BUSINESS INTERRUPTION
INSURANCE; (II) MAINTAIN A BOND IN SUCH AMOUNTS AS IS CUSTOMARY IN THE CASE OF
COMPANIES ENGAGED IN BUSINESSES SIMILAR TO THE COMPANY’S OR THE RESPECTIVE
SUBSIDIARY’S INSURING AGAINST LARCENY, EMBEZZLEMENT OR OTHER CRIMINAL
MISAPPROPRIATION OF INSURED’S OFFICERS AND EMPLOYEES WHO MAY EITHER SINGLY OR
JOINTLY WITH OTHERS AT ANY TIME HAVE ACCESS TO THE ASSETS OR FUNDS OF THE
COMPANY OR ANY OF ITS SUBSIDIARIES EITHER DIRECTLY OR THROUGH GOVERNMENTAL
AUTHORITY TO DRAW UPON SUCH FUNDS OR TO DIRECT GENERALLY THE DISPOSITION OF SUCH
ASSETS; (III) MAINTAIN PUBLIC AND PRODUCT LIABILITY INSURANCE AGAINST CLAIMS FOR
PERSONAL INJURY, DEATH OR PROPERTY DAMAGE SUFFERED BY OTHERS; (IV) MAINTAIN ALL
SUCH WORKER’S COMPENSATION OR SIMILAR INSURANCE AS MAY BE REQUIRED UNDER THE
LAWS OF ANY STATE OR JURISDICTION IN WHICH THE COMPANY OR THE RESPECTIVE
SUBSIDIARY IS ENGAGED IN BUSINESS; AND (V) FURNISH THE PURCHASER WITH (X) COPIES
OF ALL POLICIES AND EVIDENCE OF THE MAINTENANCE OF SUCH POLICIES AT LEAST THIRTY
(30) DAYS BEFORE ANY EXPIRATION DATE, (Y) EXCEPTING THE COMPANY’S WORKERS’
COMPENSATION POLICY, ENDORSEMENTS TO SUCH POLICIES NAMING THE PURCHASER AS
“CO-INSURED” OR “ADDITIONAL INSURED” AND APPROPRIATE LOSS PAYABLE ENDORSEMENTS
IN FORM AND SUBSTANCE SATISFACTORY TO THE PURCHASER, NAMING THE PURCHASER AS
LOSS PAYEE, AND (Z) EVIDENCE THAT AS TO THE PURCHASER THE INSURANCE COVERAGE
SHALL NOT BE IMPAIRED OR INVALIDATED BY ANY ACT OR NEGLECT OF THE COMPANY OR ANY
SUBSIDIARY AND THE INSURER WILL PROVIDE THE PURCHASER WITH AT LEAST THIRTY (30)
DAYS NOTICE PRIOR TO CANCELLATION.  THE COMPANY AND EACH SUBSIDIARY SHALL
INSTRUCT THE INSURANCE CARRIERS THAT IN THE EVENT OF ANY LOSS THEREUNDER, THE
CARRIERS SHALL MAKE PAYMENT FOR SUCH LOSS TO THE COMPANY AND/OR THE SUBSIDIARY
AND THE PURCHASER JOINTLY.  IN THE EVENT THAT AS OF THE DATE OF RECEIPT OF EACH

 

21

--------------------------------------------------------------------------------


 

loss recovery upon any such insurance, the Purchaser has not declared an event
of default with respect to this Agreement or any of the Related Agreements, then
the Company and/or such Subsidiary shall be permitted to direct the application
of such loss recovery proceeds toward investment in property, plant and
equipment that would comprise “Collateral” secured by the Purchaser’s security
interest pursuant to the Master Security Agreement or such other security
agreement as shall be required by the Purchaser, with any surplus funds to be
applied toward payment of the obligations of the Company to the Purchaser.  In
the event that the Purchaser has properly declared an event of default with
respect to this Agreement or any of the Related Agreements, then all loss
recoveries received by the Purchaser upon any such insurance thereafter may be
applied to the obligations of the Company hereunder and under the Related
Agreements, in such order as the Purchaser may determine.  Any surplus
(following satisfaction of all Company obligations to the Purchaser) shall be
paid by the Purchaser to the Company or applied as may be otherwise required by
law.  Any deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchaser, on demand.


 


6.9           INTELLECTUAL PROPERTY.  EACH OF THE COMPANY AND EACH OF ITS
SUBSIDIARIES SHALL MAINTAIN IN FULL FORCE AND EFFECT ITS EXISTENCE, RIGHTS AND
FRANCHISES AND ALL LICENSES AND OTHER RIGHTS TO USE INTELLECTUAL PROPERTY OWNED
OR POSSESSED BY IT AND REASONABLY DEEMED TO BE NECESSARY TO THE CONDUCT OF ITS
BUSINESS.


 


6.10         PROPERTIES.  EACH OF THE COMPANY AND EACH OF ITS SUBSIDIARIES WILL
KEEP ITS PROPERTIES IN GOOD REPAIR, WORKING ORDER AND CONDITION, REASONABLE WEAR
AND TEAR EXCEPTED, AND FROM TIME TO TIME MAKE ALL NEEDFUL AND PROPER REPAIRS,
RENEWALS, REPLACEMENTS, ADDITIONS AND IMPROVEMENTS THERETO; AND EACH OF THE
COMPANY AND EACH OF ITS SUBSIDIARIES WILL AT ALL TIMES COMPLY WITH EACH
PROVISION OF ALL LEASES TO WHICH IT IS A PARTY OR UNDER WHICH IT OCCUPIES
PROPERTY IF THE BREACH OF SUCH PROVISION COULD, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


 


6.11         CONFIDENTIALITY.  THE COMPANY WILL NOT, AND WILL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO, DISCLOSE, AND WILL NOT INCLUDE IN ANY PUBLIC ANNOUNCEMENT,
THE NAME OF THE PURCHASER, UNLESS EXPRESSLY AGREED TO BY THE PURCHASER OR UNLESS
SUCH DISCLOSURE IS REQUIRED BY LAW OR APPLICABLE REGULATION, AND THEN ONLY TO
THE EXTENT OF SUCH REQUIREMENT.  NOTWITHSTANDING THE FOREGOING, THE COMPANY MAY
DISCLOSE THE PURCHASER’S IDENTITY AND THE TERMS OF THIS AGREEMENT TO ITS CURRENT
AND PROSPECTIVE DEBT AND EQUITY FINANCING SOURCES.


 


6.12         REQUIRED APPROVALS.  (I) FOR SO LONG AS TWENTY-FIVE PERCENT (25%)
OF THE PRINCIPAL AMOUNT OF THE NOTE IS OUTSTANDING, THE COMPANY, WITHOUT THE
PRIOR WRITTEN CONSENT OF THE PURCHASER, SHALL NOT, AND SHALL NOT PERMIT ANY OF
ITS SUBSIDIARIES TO:


 


(A)           (I) DIRECTLY OR INDIRECTLY DECLARE OR PAY ANY DIVIDENDS, OTHER
THAN DIVIDENDS PAID TO THE COMPANY OR ANY OF ITS WHOLLY-OWNED SUBSIDIARIES,
(II) ISSUE ANY PREFERRED STOCK THAT IS MANDITORILY REDEEMABLE PRIOR TO THE ONE
YEAR ANNIVERSARY OF THE MATURITY DATE (AS DEFINED IN THE NOTE) OR (III) REDEEM
ANY OF ITS PREFERRED STOCK OR OTHER EQUITY INTERESTS;

 

22

--------------------------------------------------------------------------------


 


(B)           LIQUIDATE OR DISSOLVE OR EFFECT A MATERIAL REORGANIZATION (IT
BEING UNDERSTOOD THAT IN NO EVENT SHALL THE COMPANY OR ANY OF ITS SUBSIDIARIES
DISSOLVE, LIQUIDATE OR MERGE WITH ANY OTHER PERSON OR ENTITY (UNLESS, IN THE
CASE OF SUCH A MERGER, THE COMPANY OR, IN THE CASE OF MERGER NOT INVOLVING THE
COMPANY, SUCH SUBSIDIARY, AS APPLICABLE, IS THE SURVIVING ENTITY);


 


(C)           BECOME SUBJECT TO (INCLUDING, WITHOUT LIMITATION, BY WAY OF
AMENDMENT TO OR MODIFICATION OF) ANY AGREEMENT OR INSTRUMENT WHICH BY ITS TERMS
WOULD (UNDER ANY CIRCUMSTANCES) RESTRICT THE COMPANY’S OR ANY OF ITS
SUBSIDIARIES, RIGHT TO PERFORM THE PROVISIONS OF THIS AGREEMENT, ANY RELATED
AGREEMENT OR ANY OF THE AGREEMENTS CONTEMPLATED HEREBY OR THEREBY;


 


(D)           MATERIALLY ALTER OR CHANGE THE SCOPE OF THE BUSINESS OF THE
COMPANY AND ITS SUBSIDIARIES TAKEN AS A WHOLE;


 


(E)           (I) CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY INDEBTEDNESS
(EXCLUSIVE OF TRADE DEBT AND DEBT INCURRED TO FINANCE THE PURCHASE OF EQUIPMENT
(NOT IN EXCESS OF TEN PERCENT (10%) OF THE FAIR MARKET VALUE OF THE COMPANY’S
AND ITS SUBSIDIARIES’ ASSETS)) WHETHER SECURED OR UNSECURED OTHER THAN (X) THE
COMPANY’S OBLIGATIONS OWED TO THE PURCHASER, (Y) INDEBTEDNESS SET FORTH ON
SCHEDULE 6.12(E) ATTACHED HERETO AND MADE A PART HEREOF AND ANY REFINANCINGS OR
REPLACEMENTS THEREOF ON TERMS NO LESS FAVORABLE TO THE PURCHASER THAN THE
INDEBTEDNESS BEING REFINANCED OR REPLACED, AND (Z) ANY INDEBTEDNESS INCURRED IN
CONNECTION WITH THE PURCHASE OF ASSETS (OTHER THAN EQUIPMENT) IN THE ORDINARY
COURSE OF BUSINESS, OR ANY REFINANCINGS OR REPLACEMENTS THEREOF ON TERMS NO LESS
FAVORABLE TO THE PURCHASER THAN THE INDEBTEDNESS BEING REFINANCED OR REPLACED,
SO LONG AS ANY LIEN RELATING THERETO SHALL ONLY ENCUMBER THE FIXED ASSETS SO
PURCHASED AND NO OTHER ASSETS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES;
(II) CANCEL ANY INDEBTEDNESS OWING TO IT IN EXCESS OF $150,000 IN THE AGGREGATE
DURING ANY 12 MONTH PERIOD; (III) ASSUME, GUARANTEE, ENDORSE OR OTHERWISE BECOME
DIRECTLY OR CONTINGENTLY LIABLE IN CONNECTION WITH ANY OBLIGATIONS OF ANY OTHER
PERSON OR ENTITY, EXCEPT THE ENDORSEMENT OF NEGOTIABLE INSTRUMENTS BY THE
COMPANY OR ANY SUBSIDIARY THEREOF FOR DEPOSIT OR COLLECTION OR SIMILAR
TRANSACTIONS IN THE ORDINARY COURSE OF BUSINESS OR GUARANTEES OF INDEBTEDNESS
OTHERWISE PERMITTED TO BE OUTSTANDING PURSUANT TO THIS CLAUSE (E); AND


 


(II) THE COMPANY, WITHOUT THE PRIOR WRITTEN CONSENT OF THE PURCHASER SHALL NOT:
(A) AND SHALL NOT PERMIT ANY OF ITS SUBSIDIARIES TO, CREATE OR ACQUIRE ANY
SUBSIDIARY AFTER THE DATE HEREOF UNLESS (I) SUCH SUBSIDIARY IS A WHOLLY-OWNED
SUBSIDIARY OF THE COMPANY, (II) (X) SUCH SUBSIDIARY BECOMES A PARTY TO THE
MASTER SECURITY AGREEMENT, (Y) EACH OF THE COMPANY AND SUCH SUBSIDIARY ENTERS
INTO A STOCK PLEDGE AGREEMENT PLEDGING THE EQUITY INTERESTS OF SUCH SUBSIDIARY 
(TOGETHER WITH ALL FUTURE EQUITY INTERESTS OWNED BY THE COMPANY OR SUCH
SUBSIDIARY) FOR THE BENEFIT OF THE PURCHASER TO SECURE THE COMPANY’S OBLIGATIONS
UNDER THIS AGREEMENT AND THE RELATED AGREEMENTS AND (Z) SUCH  SUBSIDIARY ENTERS
INTO A SUBSIDIARY GUARANTY FOR THE BENEFIT OF THE PURCHASER GUARANTEEING THE
OBLIGATIONS OF THE COMPANY UNDER THIS AGREEMENT AND THE RELATED AGREEMENTS AND
(III) TO THE EXTENT REQUIRED BY THE PURCHASER, SATISFIES EACH CONDITION OF THIS
AGREEMENT AND THE

 

23

--------------------------------------------------------------------------------


 


RELATED AGREEMENTS AS IF SUCH SUBSIDIARY WERE A SUBSIDIARY ON THE CLOSING DATE;
OR (B) (I) MAKE, OR PERMIT ANY OF ITS SUBSIDIARIES (OTHER THAN DUBLA, INC.) TO
MAKE, ANY INVESTMENTS IN, OR ANY LOANS OR ADVANCES TO, DUBLA, INC., OTHER THAN,
SO LONG AS NO EVENT OF DEFAULT (AS DEFINED IN THE NOTE) HAS OCCURRED AND IS
CONTINUING, IMMATERIAL INVESTMENTS, LOANS AND/OR ADVANCES MADE IN THE ORDINARY
COURSE OF BUSINESS OR (II) TRANSFER, OR PERMIT ANY OF ITS SUBSIDIARIES (OTHER
THAN DUBLA, INC.) TO TRANSFER, ANY OF ITS ASSETS TO DUBLA, INC., OTHER THAN, SO
LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, IMMATERIAL ASSET
TRANSFERS MADE IN THE ORDINARY COURSE OF BUSINESS.


 


6.13         REISSUANCE OF SECURITIES.  THE COMPANY AGREES TO REISSUE
CERTIFICATES REPRESENTING THE SECURITIES WITHOUT THE LEGENDS SET FORTH IN
SECTION 5.8 ABOVE AT SUCH TIME AS:


 


(A)           THE HOLDER THEREOF IS PERMITTED TO DISPOSE OF SUCH SECURITIES
PURSUANT TO RULE 144(K) UNDER THE SECURITIES ACT; OR


 


(B)           UPON RESALE SUBJECT TO AN EFFECTIVE REGISTRATION STATEMENT AFTER
SUCH SECURITIES ARE REGISTERED UNDER THE SECURITIES ACT.


 

The Company agrees to cooperate with the Purchaser in connection with all
resales pursuant to Rule 144(d) and Rule 144(k), to the extent the request is
valid and the exemptions are available,  and provide legal opinions necessary to
allow such resales provided the Company and its counsel receive reasonably
requested representations from the Purchaser and broker if any.

 


6.14         OPINION.  ON THE CLOSING DATE, THE COMPANY WILL DELIVER TO THE
PURCHASER AN OPINION ACCEPTABLE TO THE PURCHASER FROM THE COMPANY’S EXTERNAL
LEGAL COUNSEL.  THE COMPANY WILL PROVIDE, AT THE COMPANY’S EXPENSE, SUCH OTHER
LEGAL OPINIONS IN THE FUTURE AS ARE DEEMED REASONABLY NECESSARY BY THE PURCHASER
(AND ACCEPTABLE TO THE PURCHASER) IN CONNECTION WITH THE CONVERSION OF THE NOTE
AND EXERCISE OF THE WARRANT.


 


6.15         MARGIN STOCK.  THE COMPANY WILL NOT PERMIT ANY OF THE PROCEEDS OF
THE NOTE OR THE WARRANT TO BE USED DIRECTLY OR INDIRECTLY TO “PURCHASE” OR
“CARRY” “MARGIN STOCK” OR TO REPAY INDEBTEDNESS INCURRED TO “PURCHASE” OR
“CARRY” “MARGIN STOCK” WITHIN THE RESPECTIVE MEANINGS OF EACH OF THE QUOTED
TERMS UNDER REGULATION U OF THE BOARD OF GOVERNORS OF THE FEDERAL RESERVE SYSTEM
AS NOW AND FROM TIME TO TIME HEREAFTER IN EFFECT.


 


6.16         FINANCING RIGHT OF FIRST REFUSAL.


 


(A)           THE COMPANY HEREBY GRANTS TO THE PURCHASER A RIGHT OF FIRST
REFUSAL, WHILE THE NOTE REMAINS OUTSTANDING, TO PROVIDE ADDITIONAL FINANCING (AS
DEFINED BELOW) TO BE ISSUED BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES,
SUBJECT TO THE FOLLOWING TERMS AND CONDITIONS.  FROM THE DATE HEREOF UNTIL THE
TERMINATION OF THE NOTE,  PRIOR TO THE INCURRENCE OF ANY ADDITIONAL CONVERTIBLE
INDEBTEDNESS, I.E. CONVERTIBLE TO EQUITY AND/OR THE SALE OR ISSUANCE OF ANY
CONVERTIBLE EQUITY INTERESTS, I.E. CONVERTIBLE TO DEBT, OF THE COMPANY OR ANY OF
ITS SUBSIDIARIES, UNDERSTANDING THAT ANY FINANCING THAT INVOLVES PURE EQUITY OR
PURE DEBT, NO CONVERSION FEATURE, IS NOT INCLUDED IN THIS DEFINITION OF  (AN
“ADDITIONAL FINANCING”).  THE COMPANY AND/OR ANY SUBSIDIARY OF THE COMPANY, AS
THE

 

24

--------------------------------------------------------------------------------


 


CASE MAY BE, SHALL NOTIFY THE PURCHASER OF ITS INTENTION TO ENTER INTO SUCH
ADDITIONAL FINANCING.  IN CONNECTION THEREWITH, THE COMPANY AND/OR THE
APPLICABLE SUBSIDIARY THEREOF SHALL SUBMIT A FULLY EXECUTED TERM SHEET (A
“PROPOSED TERM SHEET”) TO THE PURCHASER SETTING FORTH THE TERMS, CONDITIONS AND
PRICING OF ANY SUCH ADDITIONAL FINANCING (SUCH FINANCING TO BE NEGOTIATED ON
“ARM’S LENGTH” TERMS AND THE TERMS THEREOF TO BE NEGOTIATED IN GOOD FAITH)
PROPOSED TO BE ENTERED INTO BY THE COMPANY AND/OR SUCH SUBSIDIARY.  THE
PURCHASER SHALL HAVE THE RIGHT, BUT NOT THE OBLIGATION, TO DELIVER ITS OWN
PROPOSED TERM SHEET (THE “PURCHASER TERM SHEET”) SETTING FORTH THE TERMS AND
CONDITIONS UPON WHICH THE PURCHASER WOULD BE WILLING TO PROVIDE SUCH ADDITIONAL
FINANCING TO THE COMPANY AND/OR SUCH SUBSIDIARY.  THE PURCHASER TERM SHEET SHALL
CONTAIN TERMS NO LESS FAVORABLE TO THE COMPANY AND/OR SUCH SUBSIDIARY THAN THOSE
OUTLINED IN PROPOSED TERM SHEET.  THE PURCHASER SHALL DELIVER SUCH PURCHASER
TERM SHEET  WITHIN TEN BUSINESS DAYS OF RECEIPT OF EACH SUCH PROPOSED TERM
SHEET.  IF THE PROVISIONS OF THE PURCHASER TERM SHEET ARE AT LEAST AS FAVORABLE
TO THE COMPANY AND/OR SUCH SUBSIDIARY, AS THE CASE MAY BE, AS THE PROVISIONS OF
THE PROPOSED TERM SHEET, THE COMPANY AND/OR SUCH SUBSIDIARY SHALL ENTER INTO AND
CONSUMMATE THE ADDITIONAL FINANCING TRANSACTION OUTLINED IN THE PURCHASER TERM
SHEET.


 


(B)           THE COMPANY WILL NOT, AND WILL NOT PERMIT ITS SUBSIDIARIES TO,
WHILE THE NOTE REMAINS OUTSTANDING, AGREE, DIRECTLY OR INDIRECTLY, TO ANY
RESTRICTION WITH ANY PERSON OR ENTITY WHICH LIMITS THE ABILITY OF THE PURCHASER
TO CONSUMMATE AN ADDITIONAL FINANCING WITH THE COMPANY OR ANY OF ITS
SUBSIDIARIES.


 


6.17         AUTHORIZATION AND RESERVATION OF SHARES.  THE COMPANY SHALL AT ALL
TIMES HAVE AUTHORIZED AND RESERVED A SUFFICIENT NUMBER OF SHARES OF COMMON STOCK
TO PROVIDE FOR THE CONVERSION OF THE NOTE AND EXERCISE OF THE WARRANTS.


 


6.18        
*************************************************************************************
***********************************************************************************************************************************

 


7.                                       COVENANTS OF THE PURCHASER.  THE
PURCHASER COVENANTS AND AGREES WITH THE COMPANY AS FOLLOWS:


 


7.1           CONFIDENTIALITY.  THE PURCHASER WILL NOT DISCLOSE, AND WILL NOT
INCLUDE IN ANY PUBLIC ANNOUNCEMENT, THE NAME OF THE COMPANY, UNLESS EXPRESSLY
AGREED TO BY THE COMPANY OR UNLESS SUCH DISCLOSURE IS REQUIRED BY LAW OR
APPLICABLE REGULATION, AND THEN ONLY TO THE EXTENT OF SUCH REQUIREMENT.


 


7.2           NON-PUBLIC INFORMATION.  THE PURCHASER WILL NOT EFFECT ANY SALES
IN THE SHARES OF THE COMPANY’S COMMON STOCK WHILE IN POSSESSION OF MATERIAL,
NON-PUBLIC INFORMATION REGARDING THE COMPANY IF SUCH SALES WOULD VIOLATE U.S.
SECURITIES LAW.


 


7.3           LIMITATION ON ACQUISITION OF COMMON STOCK OF THE COMPANY. 
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED IN THIS AGREEMENT, ANY
RELATED AGREEMENT OR ANY DOCUMENT, INSTRUMENT OR AGREEMENT ENTERED INTO IN
CONNECTION WITH ANY OTHER TRANSACTIONS

 

25

--------------------------------------------------------------------------------


 

between the Purchaser and the Company, the Purchaser may not acquire stock in
the Company (including, without limitation, pursuant to a contract to purchase,
by exercising an option or warrant, by converting any other security or
instrument, by acquiring or exercising any other right to acquire, shares of
stock or other security convertible into shares of stock in the Company, or
otherwise, and such contracts, options, warrants, conversion or other rights
shall not be enforceable or exercisable) to the extent such stock acquisition
would cause any interest (including any original issue discount) payable by the
Company to the Purchaser not to qualify as “portfolio interest” within the
meaning of Section 881(c)(2) of the Code, by reason of Section 881(c)(3) of the
Code, taking into account the constructive ownership rules under
Section 871(h)(3)(C) of the Code (the “Stock Acquisition Limitation”).  The
Stock Acquisition Limitation shall automatically become null and void without
any notice to the Company upon the earlier to occur of either (a) the Company’s
delivery to the Purchaser of a Notice of Redemption (as defined in the Note) or
(b) the existence of an Event of Default (as defined in the Note) at a time when
the average closing price of the Company’s common stock as reported by
Bloomberg, L.P. on the Principal Market for the immediately preceding five
trading days is greater than or equal to 150% of the Fixed Conversion Price (as
defined in the Note).

 


8.             COVENANTS OF THE COMPANY AND THE PURCHASER REGARDING
INDEMNIFICATION.

 


8.1           COMPANY INDEMNIFICATION.  THE COMPANY AGREES TO INDEMNIFY, HOLD
HARMLESS, REIMBURSE AND DEFEND THE PURCHASER, EACH OF THE PURCHASER’S OFFICERS,
DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS, AND PRINCIPAL SHAREHOLDERS,
AGAINST ALL CLAIMS, COSTS, EXPENSES, LIABILITIES, OBLIGATIONS, LOSSES OR DAMAGES
(INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE, INCURRED BY OR IMPOSED UPON THE
PURCHASER WHICH RESULT, ARISE OUT OF OR ARE BASED UPON: (I) ANY
MISREPRESENTATION BY THE COMPANY OR ANY OF ITS SUBSIDIARIES OR BREACH OF ANY
WARRANTY BY THE COMPANY OR ANY OF ITS SUBSIDIARIES IN THIS AGREEMENT, ANY OTHER
RELATED AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO OR THERETO; OR
(II) ANY BREACH OR DEFAULT IN PERFORMANCE BY COMPANY OR ANY OF ITS SUBSIDIARIES
OF ANY COVENANT OR UNDERTAKING TO BE PERFORMED BY COMPANY OR ANY OF ITS
SUBSIDIARIES HEREUNDER, UNDER ANY OTHER RELATED AGREEMENT OR ANY OTHER AGREEMENT
ENTERED INTO BY THE COMPANY AND/OR ANY OF ITS SUBSIDIARIES AND THE PURCHASER
RELATING HERETO OR THERETO.


 


8.2           PURCHASER’S INDEMNIFICATION.  THE PURCHASER AGREES TO INDEMNIFY,
HOLD HARMLESS, REIMBURSE AND DEFEND THE COMPANY AND EACH OF THE COMPANY’S
OFFICERS, DIRECTORS, AGENTS, AFFILIATES, CONTROL PERSONS AND PRINCIPAL
SHAREHOLDERS, AT ALL TIMES AGAINST ANY CLAIMS, COSTS, EXPENSES, LIABILITIES,
OBLIGATIONS, LOSSES OR DAMAGES (INCLUDING REASONABLE LEGAL FEES) OF ANY NATURE,
INCURRED BY OR IMPOSED UPON THE COMPANY WHICH RESULT, ARISE OUT OF OR ARE BASED
UPON:  (I) ANY MISREPRESENTATION BY THE PURCHASER OR BREACH OF ANY WARRANTY BY
THE PURCHASER IN THIS AGREEMENT OR IN ANY EXHIBITS OR SCHEDULES ATTACHED HERETO
OR ANY RELATED AGREEMENT; OR (II) ANY BREACH OR DEFAULT IN PERFORMANCE BY THE
PURCHASER OF ANY COVENANT OR UNDERTAKING TO BE PERFORMED BY THE PURCHASER
HEREUNDER, OR ANY OTHER AGREEMENT ENTERED INTO BY THE COMPANY AND THE PURCHASER
RELATING HERETO.

 

26

--------------------------------------------------------------------------------


 


9.             CONVERSION OF CONVERTIBLE NOTE.

 


9.1           MECHANICS OF CONVERSION.


 


(A)           PROVIDED THE PURCHASER HAS NOTIFIED THE COMPANY OF THE PURCHASER’S
INTENTION TO SELL THE NOTE SHARES AND THE NOTE SHARES ARE INCLUDED IN AN
EFFECTIVE REGISTRATION STATEMENT OR ARE OTHERWISE EXEMPT FROM REGISTRATION WHEN
SOLD:  (I) UPON THE CONVERSION OF THE NOTE OR PART THEREOF, THE COMPANY SHALL,
AT ITS OWN COST AND EXPENSE, TAKE ALL NECESSARY ACTION (INCLUDING THE ISSUANCE
OF AN OPINION OF COUNSEL REASONABLY ACCEPTABLE TO THE PURCHASER FOLLOWING A
REQUEST BY THE PURCHASER) TO ASSURE THAT THE COMPANY’S TRANSFER AGENT SHALL
ISSUE SHARES OF THE COMPANY’S COMMON STOCK IN THE NAME OF THE PURCHASER (OR ITS
NOMINEE) OR SUCH OTHER PERSONS AS DESIGNATED BY THE PURCHASER IN ACCORDANCE WITH
SECTION 9.1(B) HEREOF AND IN SUCH DENOMINATIONS TO BE SPECIFIED REPRESENTING THE
NUMBER OF NOTE SHARES ISSUABLE UPON SUCH CONVERSION; AND (II) THE COMPANY
WARRANTS THAT NO INSTRUCTIONS OTHER THAN THESE INSTRUCTIONS HAVE BEEN OR WILL BE
GIVEN TO THE TRANSFER AGENT OF THE COMPANY’S COMMON STOCK AND THAT AFTER THE
EFFECTIVENESS DATE (AS DEFINED IN THE REGISTRATION RIGHTS AGREEMENT) THE NOTE
SHARES ISSUED WILL BE FREELY TRANSFERABLE SUBJECT TO THE PROSPECTUS DELIVERY
REQUIREMENTS OF THE SECURITIES ACT AND THE PROVISIONS OF THIS AGREEMENT, AND
WILL NOT CONTAIN A LEGEND RESTRICTING THE RESALE OR TRANSFERABILITY OF THE NOTE
SHARES.


 


(B)           THE PURCHASER WILL GIVE NOTICE OF ITS DECISION TO EXERCISE ITS
RIGHT TO CONVERT THE NOTE OR PART THEREOF BY TELECOPYING OR OTHERWISE DELIVERING
AN EXECUTED AND COMPLETED NOTICE OF THE NUMBER OF SHARES TO BE CONVERTED TO THE
COMPANY (THE “NOTICE OF CONVERSION”).  THE PURCHASER WILL NOT BE REQUIRED TO
SURRENDER THE NOTE UNTIL THE PURCHASER RECEIVES A CREDIT TO THE ACCOUNT OF THE
PURCHASER’S PRIME BROKER THROUGH THE DWAC SYSTEM (AS DEFINED BELOW),
REPRESENTING THE NOTE SHARES OR UNTIL THE NOTE HAS BEEN FULLY SATISFIED.  EACH
DATE ON WHICH A NOTICE OF CONVERSION IS TELECOPIED OR DELIVERED TO THE COMPANY
IN ACCORDANCE WITH THE PROVISIONS HEREOF SHALL BE DEEMED A “CONVERSION DATE.” 
PURSUANT TO THE TERMS OF THE NOTICE OF CONVERSION, THE COMPANY WILL ISSUE
INSTRUCTIONS TO THE TRANSFER AGENT ACCOMPANIED BY AN OPINION OF COUNSEL WITHIN
ONE (1) BUSINESS DAY OF THE DATE OF THE DELIVERY TO THE COMPANY OF THE  NOTICE
OF CONVERSION AND SHALL CAUSE THE TRANSFER AGENT TO TRANSMIT THE CERTIFICATES
REPRESENTING THE CONVERSION SHARES TO THE HOLDER BY CREDITING THE ACCOUNT OF THE
PURCHASER’S PRIME BROKER WITH THE DEPOSITORY TRUST COMPANY (“DTC”) THROUGH ITS
DEPOSIT WITHDRAWAL AGENT COMMISSION (“DWAC”) SYSTEM WITHIN THREE (3) BUSINESS
DAYS AFTER RECEIPT BY THE COMPANY OF THE NOTICE OF CONVERSION (THE “DELIVERY
DATE”).


 


(C)           THE COMPANY UNDERSTANDS THAT A DELAY IN THE DELIVERY OF THE NOTE
SHARES IN THE FORM REQUIRED PURSUANT TO SECTION 9 HEREOF BEYOND THE DELIVERY
DATE COULD RESULT IN ECONOMIC LOSS TO THE PURCHASER.  IN THE EVENT THAT THE
COMPANY FAILS TO DIRECT ITS TRANSFER AGENT TO DELIVER THE NOTE SHARES TO THE
PURCHASER VIA THE DWAC SYSTEM WITHIN THE TIME FRAME SET FORTH IN
SECTION 9.1(B) ABOVE AND THE NOTE SHARES ARE NOT DELIVERED TO THE PURCHASER BY
THE DELIVERY DATE, AS COMPENSATION TO THE PURCHASER FOR SUCH LOSS, THE COMPANY
AGREES TO PAY LATE PAYMENTS TO THE PURCHASER FOR LATE ISSUANCE OF THE NOTE

 

27

--------------------------------------------------------------------------------


 


SHARES IN THE FORM REQUIRED PURSUANT TO SECTION 9 HEREOF UPON CONVERSION OF THE
NOTE IN THE AMOUNT EQUAL TO: $250 PER BUSINESS DAY AFTER THE DELIVERY DATE.  THE
COMPANY SHALL PAY ANY PAYMENTS INCURRED UNDER THIS SECTION IN IMMEDIATELY
AVAILABLE FUNDS UPON DEMAND.


 


10.           REGISTRATION RIGHTS.


 


10.1         REGISTRATION RIGHTS GRANTED.  THE COMPANY HEREBY GRANTS
REGISTRATION RIGHTS TO THE PURCHASER PURSUANT TO THE REGISTRATION RIGHTS
AGREEMENT.


 


10.2         OFFERING RESTRICTIONS.  EXCEPT AS PREVIOUSLY DISCLOSED IN THE SEC
REPORTS, OR STOCK OR STOCK OPTIONS GRANTED TO EMPLOYEES OR DIRECTORS OF THE
COMPANY (THESE EXCEPTIONS HEREINAFTER REFERRED TO AS THE “EXCEPTED ISSUANCES”),
NEITHER THE COMPANY NOR ANY OF ITS SUBSIDIARIES WILL, PRIOR TO THE FULL
REPAYMENT OR CONVERSION OF THE NOTE (TOGETHER WITH ALL ACCRUED AND UNPAID
INTEREST AND FEES RELATED THERETO), (X) ENTER INTO ANY EQUITY LINE OF CREDIT
AGREEMENT OR SIMILAR AGREEMENT OR (Y) ISSUE, OR ENTER INTO ANY AGREEMENT TO
ISSUE, ANY SECURITIES WITH A VARIABLE/FLOATING CONVERSION AND/OR PRICING FEATURE
WHICH ARE OR COULD BE (BY CONVERSION OR REGISTRATION) FREE-TRADING SECURITIES
(I.E.  COMMON STOCK SUBJECT TO A REGISTRATION STATEMENT).


 


11.           MISCELLANEOUS.


 


11.1         GOVERNING LAW, JURISDICTION AND WAIVER OF JURY TRIAL.


 


(A)           THIS AGREEMENT AND THE OTHER RELATED AGREEMENTS SHALL BE GOVERNED
BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS.


 


(B)           THE COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE COMPANY,
ON THE ONE HAND, AND THE PURCHASER, ON THE OTHER HAND, PERTAINING TO THIS
AGREEMENT OR ANY OF THE RELATED AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR
RELATED TO THIS AGREEMENT OR ANY OF THE OTHER RELATED AGREEMENTS; PROVIDED, THAT
THE PURCHASER AND THE COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS
MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE
OF NEW YORK; AND FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE THE PURCHASER FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON
THE COLLATERAL (AS DEFINED IN THE MASTER SECURITY AGREEMENT) OR ANY OTHER
SECURITY FOR THE OBLIGATIONS (AS DEFINED IN THE MASTER SECURITY AGREEMENT), OR

 

28

--------------------------------------------------------------------------------


 


TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN FAVOR OF THE PURCHASER.  THE
COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN ANY
ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND THE COMPANY HEREBY WAIVES ANY
OBJECTION WHICH IT MAY HAVE BASED UPON LACK OF PERSONAL JURISDICTION, IMPROPER
VENUE OR FORUM NON CONVENIENS.  THE COMPANY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO THE COMPANY AT THE ADDRESS SET FORTH
IN SECTION 11.9 AND THAT SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE
EARLIER OF THE COMPANY’S ACTUAL RECEIPT THEREOF OR THREE (3) DAYS AFTER DEPOSIT
IN THE U.S. MAILS, PROPER POSTAGE PREPAID.


 


(C)           THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF
THE BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE
ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO
RESOLVE ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE
PURCHASER AND/OR THE COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS
AGREEMENT, ANY OTHER RELATED AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR
THERETO.


 


11.2         SEVERABILITY.  WHEREVER POSSIBLE EACH PROVISION OF THIS AGREEMENT
AND THE RELATED AGREEMENTS SHALL BE INTERPRETED IN SUCH MANNER AS TO BE
EFFECTIVE AND VALID UNDER APPLICABLE LAW, BUT IF ANY PROVISION OF THIS AGREEMENT
OR ANY RELATED AGREEMENT SHALL BE PROHIBITED BY OR INVALID OR ILLEGAL UNDER
APPLICABLE LAW SUCH PROVISION SHALL BE INEFFECTIVE TO THE EXTENT OF SUCH
PROHIBITION OR INVALIDITY OR ILLEGALITY, WITHOUT INVALIDATING THE REMAINDER OF
SUCH PROVISION OR THE REMAINING PROVISIONS THEREOF WHICH SHALL NOT IN ANY WAY BE
AFFECTED OR IMPAIRED THEREBY.


 


11.3         SURVIVAL.  THE REPRESENTATIONS, WARRANTIES, COVENANTS AND
AGREEMENTS MADE HEREIN SHALL SURVIVE ANY INVESTIGATION MADE BY THE PURCHASER AND
THE CLOSING OF THE TRANSACTIONS CONTEMPLATED HEREBY TO THE EXTENT PROVIDED
THEREIN.  ALL STATEMENTS AS TO FACTUAL MATTERS CONTAINED IN ANY CERTIFICATE OR
OTHER INSTRUMENT DELIVERED BY OR ON BEHALF OF THE COMPANY PURSUANT HERETO IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE DEEMED TO BE
REPRESENTATIONS AND WARRANTIES BY THE COMPANY HEREUNDER SOLELY AS OF THE DATE OF
SUCH CERTIFICATE OR INSTRUMENT.  ALL INDEMNITIES SET FORTH HEREIN SHALL SURVIVE
THE EXECUTION, DELIVERY AND TERMINATION OF THIS AGREEMENT AND THE NOTE AND THE
MAKING AND REPAYMENT OF THE OBLIGATIONS ARISING HEREUNDER, UNDER THE NOTE AND
UNDER THE OTHER RELATED AGREEMENTS.

 

29

--------------------------------------------------------------------------------


 


11.4         SUCCESSORS.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, THE
PROVISIONS HEREOF SHALL INURE TO THE BENEFIT OF, AND BE BINDING UPON, THE
SUCCESSORS, HEIRS, EXECUTORS AND ADMINISTRATORS OF THE PARTIES HERETO AND SHALL
INURE TO THE BENEFIT OF AND BE ENFORCEABLE BY EACH PERSON OR ENTITY WHICH SHALL
BE A HOLDER OF THE SECURITIES FROM TIME TO TIME, OTHER THAN THE HOLDERS OF
COMMON STOCK WHICH HAS BEEN SOLD BY THE PURCHASER PURSUANT TO RULE 144 OR AN
EFFECTIVE REGISTRATION STATEMENT.  THE PURCHASER SHALL NOT BE PERMITTED TO
ASSIGN ITS RIGHTS HEREUNDER OR UNDER ANY RELATED AGREEMENT TO A COMPETITOR OF
THE COMPANY UNLESS AN EVENT OF DEFAULT (AS DEFINED IN THE NOTE) HAS OCCURRED AND
IS CONTINUING.


 


11.5         ENTIRE AGREEMENT; MAXIMUM INTEREST.  THIS AGREEMENT, THE RELATED
AGREEMENTS, THE EXHIBITS AND SCHEDULES HERETO AND THERETO AND THE OTHER
DOCUMENTS DELIVERED PURSUANT HERETO CONSTITUTE THE FULL AND ENTIRE UNDERSTANDING
AND AGREEMENT BETWEEN THE PARTIES WITH REGARD TO THE SUBJECTS HEREOF AND NO
PARTY SHALL BE LIABLE OR BOUND TO ANY OTHER IN ANY MANNER BY ANY
REPRESENTATIONS, WARRANTIES, COVENANTS AND AGREEMENTS EXCEPT AS SPECIFICALLY SET
FORTH HEREIN AND THEREIN.  NOTHING CONTAINED IN THIS AGREEMENT, ANY RELATED
AGREEMENT OR IN ANY DOCUMENT REFERRED TO HEREIN OR DELIVERED IN CONNECTION
HEREWITH SHALL BE DEEMED TO ESTABLISH OR REQUIRE THE PAYMENT OF A RATE OF
INTEREST OR OTHER CHARGES IN EXCESS OF THE MAXIMUM RATE PERMITTED BY APPLICABLE
LAW.  IN THE EVENT THAT THE RATE OF INTEREST OR DIVIDENDS REQUIRED TO BE PAID OR
OTHER CHARGES HEREUNDER EXCEED THE MAXIMUM RATE PERMITTED BY SUCH LAW, ANY
PAYMENTS IN EXCESS OF SUCH MAXIMUM SHALL BE CREDITED AGAINST AMOUNTS OWED BY THE
COMPANY TO THE PURCHASER AND THUS REFUNDED TO THE COMPANY.


 


11.6         AMENDMENT AND WAIVER.


 


(A)           THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY UPON THE WRITTEN
CONSENT OF THE COMPANY AND THE PURCHASER.


 


(B)           THE OBLIGATIONS OF THE COMPANY AND THE RIGHTS OF THE PURCHASER
UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE
PURCHASER.


 


(C)           THE OBLIGATIONS OF THE PURCHASER AND THE RIGHTS OF THE COMPANY
UNDER THIS AGREEMENT MAY BE WAIVED ONLY WITH THE WRITTEN CONSENT OF THE COMPANY.


 


11.7         DELAYS OR OMISSIONS.  IT IS AGREED THAT NO DELAY OR OMISSION TO
EXERCISE ANY RIGHT, POWER OR REMEDY ACCRUING TO ANY PARTY, UPON ANY BREACH,
DEFAULT OR NONCOMPLIANCE BY ANOTHER PARTY UNDER THIS AGREEMENT OR THE RELATED
AGREEMENTS, SHALL IMPAIR ANY SUCH RIGHT, POWER OR REMEDY, NOR SHALL IT BE
CONSTRUED TO BE A WAIVER OF ANY SUCH BREACH, DEFAULT OR NONCOMPLIANCE, OR ANY
ACQUIESCENCE THEREIN, OR OF OR IN ANY SIMILAR BREACH, DEFAULT OR NONCOMPLIANCE
THEREAFTER OCCURRING.  ALL REMEDIES, EITHER UNDER THIS AGREEMENT OR THE RELATED
AGREEMENTS, BY LAW OR OTHERWISE AFFORDED TO ANY PARTY, SHALL BE CUMULATIVE AND
NOT ALTERNATIVE.


 


11.8         NOTICES.  ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND SHALL BE DEEMED EFFECTIVELY GIVEN:


 


(A)           UPON PERSONAL DELIVERY TO THE PARTY TO BE NOTIFIED;

 

30

--------------------------------------------------------------------------------


 


(B)           WHEN SENT BY CONFIRMED FACSIMILE IF SENT DURING NORMAL BUSINESS
HOURS OF THE RECIPIENT, IF NOT, THEN ON THE NEXT BUSINESS DAY;


 


(C)           FIVE (5) BUSINESS DAYS AFTER HAVING BEEN SENT BY REGISTERED OR
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, POSTAGE PREPAID; OR


 


(D)           ONE (1) DAY AFTER DEPOSIT WITH A NATIONALLY RECOGNIZED OVERNIGHT
COURIER, SPECIFYING NEXT DAY DELIVERY, WITH WRITTEN VERIFICATION OF RECEIPT.


 

All communications shall be sent as follows:

 

If to the Company, to:

 

Apogee Technology, Inc.
129 Morgan Drive
Norwood, MA 02062
Telephone: 781-551-9450
Facsimile: 781-440-9528

 

 

 

 

 

Attention:

Herbert M. Stein, Chief Executive Officer

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Theodore M. Grannatt, Esq.
Mintz Levin Cohn Ferris Glovsky and Popeo PC
One Financial Center
Boston, MA 02111

 

 

Facsimile:

617-542-2241

 

 

 

If to the Purchaser, to:

 

Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House George Town
South Church Street
Grand Cayman, Cayman Islands

 

 

Facsimile:

345-949-8080

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

John E. Tucker, Esq.
825 Third Avenue 14th Floor
New York, NY 10022

 

 

Facsimile:

212-541-4434

 

31

--------------------------------------------------------------------------------


 

or at such other address as the Company or the Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

 


11.9         ATTORNEYS’ FEES.  IN THE EVENT THAT ANY SUIT OR ACTION IS
INSTITUTED TO ENFORCE ANY PROVISION IN THIS AGREEMENT OR ANY RELATED AGREEMENT,
THE PREVAILING PARTY IN SUCH DISPUTE SHALL BE ENTITLED TO RECOVER FROM THE
LOSING PARTY ALL FEES, COSTS AND EXPENSES OF ENFORCING ANY RIGHT OF SUCH
PREVAILING PARTY UNDER OR WITH RESPECT TO THIS AGREEMENT AND/OR SUCH RELATED
AGREEMENT, INCLUDING, WITHOUT LIMITATION, SUCH REASONABLE FEES AND EXPENSES OF
ATTORNEYS AND ACCOUNTANTS, WHICH SHALL INCLUDE, WITHOUT LIMITATION, ALL FEES,
COSTS AND EXPENSES OF APPEALS.


 


11.10       TITLES AND SUBTITLES.  THE TITLES OF THE SECTIONS AND SUBSECTIONS OF
THIS AGREEMENT ARE FOR CONVENIENCE OF REFERENCE ONLY AND ARE NOT TO BE
CONSIDERED IN CONSTRUING THIS AGREEMENT.


 


11.11       FACSIMILE SIGNATURES; COUNTERPARTS.  THIS AGREEMENT MAY BE EXECUTED
BY FACSIMILE SIGNATURES AND IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL
BE AN ORIGINAL, BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AGREEMENT.


 


11.12       BROKER’S FEES.  EXCEPT AS SET FORTH ON SCHEDULE 11.12 HEREOF, EACH
PARTY HERETO REPRESENTS AND WARRANTS THAT NO AGENT, BROKER, INVESTMENT BANKER,
PERSON OR FIRM ACTING ON BEHALF OF OR UNDER THE AUTHORITY OF SUCH PARTY HERETO
IS OR WILL BE ENTITLED TO ANY BROKER’S OR FINDER’S FEE OR ANY OTHER COMMISSION
DIRECTLY OR INDIRECTLY IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREIN. 
EACH PARTY HERETO FURTHER AGREES TO INDEMNIFY EACH OTHER PARTY FOR ANY CLAIMS,
LOSSES OR EXPENSES INCURRED BY SUCH OTHER PARTY AS A RESULT OF THE
REPRESENTATION IN THIS SECTION 11.13 BEING UNTRUE.


 


11.13       CONSTRUCTION.  EACH PARTY ACKNOWLEDGES THAT ITS LEGAL COUNSEL
PARTICIPATED IN THE PREPARATION OF THIS AGREEMENT AND THE RELATED AGREEMENTS
AND, THEREFORE, STIPULATES THAT THE RULE OF CONSTRUCTION THAT AMBIGUITIES ARE TO
BE RESOLVED AGAINST THE DRAFTING PARTY SHALL NOT BE APPLIED IN THE
INTERPRETATION OF THIS AGREEMENT OR ANY RELATED AGREEMENT TO FAVOR ANY PARTY
AGAINST THE OTHER.


 

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK

 

32

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed the SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

 

COMPANY:

PURCHASER:

 

 

APOGEE TECHNOLOGY, INC.

LAURUS MASTER FUND, LTD.

 

 

 

 

By:

/s/

 

By:

/s/

 

 

 

Name:

 

 

Name:

 

 

 

 

Title:

 

 

Title:

 

 

 

33

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF CONVERTIBLE NOTE

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF WARRANT

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF OPINION

 

C-1

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF ESCROW AGREEMENT

 

D-1

--------------------------------------------------------------------------------